             Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 1 of 137




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                        Case No: 20-15954-RAM

                                        ADVERSARY NO. 20-01350-RAM

MELANIE ADAMS, individually and
on behalf of her minor daughter, TAYLOR
ADAMS,

         Creditors/Plaintiffs,

v.

PHUONG MIMI NGUYEN,

     Debtor/Defendant,
_________________________________________/
                         PLAINTIFFS’ EXHIBIT LIST
                     TRIAL DATE: APRIL 28, 2021 at 9:30 a.m.

 Exh. # DOCUMENT                       DATE       DATED    WITH OR
        DESCRIPTION                    IDENTIFIED ADMITTED WITHOUT
                                                           OBJECTION
     1      Estimate from Kitchens
            By Us to “GC-Mimi-
            Green Paradise” dated
            October 5, 2016 for,
            inter alia, Plaintiffs’
            kitchen cabinets.
     2      Checks written by
            Plaintiff, Melanie
            Adams, made payable
            to Debtor dated
            September 12, 2016,
            October 12, 2016,
            December 17, 2016,
            December 29, 2016,


                                      APPENDIX A

                                                                              BATES STAMP 1 OF 137
    Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 2 of 137




    and December 31,
    2016.
3   New Concept Invoice
    dated December 29,
    2016.
4   Checks written by
    Plaintiff, Melanie
    Adams, made payable
    to New Concept dated
    January 13, 2017 and
    January 15, 2017.
5   Miami-Dade County
    Office of the Property
    Appraiser detailed
    report for Defendant’s
    property located at
    9219 SW 123 Avenue
    Court, Miami, Florida
    33186.
6   Checks written by
    Plaintiff, Melanie
    Adams, to Debtor’s
    subcontractors dated
    September 27, 2016,
    October 12, 2016,
    October 19, 2016,
    January 3, 2017,
    January 13, 2017,
    January 14, 2017,
    February 11, 2017, and
    May 17, 2017.
7   Text messages between
    Plaintiff, Melanie
    Adams, and Debtor.
8   Miami-Dade County e-
    permit record for
    property located at
    14016 SW 132 Avenue,
    Miami, Florida 33186.


                             APPENDIX A

                                                                     BATES STAMP 2 OF 137
     Case 20-01350-RAM      Doc 27-1   Filed 04/15/21   Page 3 of 137




9    E-mails between the
     Plaintiff, Melanie
     Adams, and Debtor.
10   Miami-Dade County
     Building
     Department/Department
     of Regulatory and
     Economic Resources
     notice of insurance
     expiration of New
     Concept.
11   Miami-Dade County
     Contractor License
     Information of New
     Concept and Florida
     Department of
     Corporations (SunBiz)
     corporate information
     of New Concept.
12   Debtor’s State of
     Florida certified general
     contractor license
     information.
13   Debtor’s company,
     Green Paradise LLC’s
     insurance policy for
     August 24, 2016 to
     August 24, 2017.
14   Debtor’s company,
     Green Paradise
     Landscaping LLC’s
     insurance policy for
     March 23, 2019 to
     March 23, 2020.
15   E-mails between
     Plaintiff, Melanie
     Adams, and Debtor.
16   Debtor’s deposition
     dated June 4, 2018 in


                                 APPENDIX A

                                                                        BATES STAMP 3 OF 137
     Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 4 of 137




     the matter of Melanie
     Adams and Taylor
     Adams v. Mimi Nguyen,
     et al., Case No.: 2018-
     006210-CA-01 in the
     11th Judicial Circuit
     Court in and for Miami-
     Dade County, Florida.
17   Debtor’s deposition
     dated February 16,
     2021 in the instant
     action.
18   Florida Department of
     Corporations (SunBiz)
     corporate information
     of Design by
     Mimiyoko, LLC.
19   Florida Department of
     Corporations (SunBiz)
     corporate information
     of Green Paradise
     Landscaping, LLC.




                               APPENDIX A

                                                                      BATES STAMP 4 OF 137
          Case 20-01350-RAM      Doc 27-1   Filed 04/15/21   Page 5 of 137




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was
served on this 15th day of April, 2021, to all parties on the list to receive e-mail
notice/service for this case, via the Notice of Electronic Filing, and to Ricardo A
Rodriguez, Esq., FBN: 0496901, Rodriguez Law, P.L., 900 West 49th Street, Suite
505, Hialeah, FL 33012, Tel: 305-262-8226 / Fax: 305-262-8229, Email:
ricardo@rdgzlaw.com, Service Email: mail@rdgzlaw.com.


                                       By: /s/ Zachary A. Friedman, Esquire
                                           FB# 117506
                                           Friedman and Friedman, P.A.
                                           Attorneys for Creditors, Melanie and
                                           Taylor Adams
                                           2600 Douglas Rd., Ste. 1011
                                           Coral Gables, FL 33134
                                           (305) 446-6485
                                           (305) 448-7636 fax
                                           zach@friedmantriallawyers.com
                                           john@friedmantriallawyers.com




                                  APPENDIX A

                                                                             BATES STAMP 5 OF 137
Case 20-01350-RAM     Doc 27-1     Filed 04/15/21   Page 6 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 6 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 7 of 137
                                                                EXHIBIT 1




                                                                 BATES STAMP 7 OF 137
Case 20-01350-RAM     Doc 27-1     Filed 04/15/21   Page 8 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 8 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 9 of 137




                                                                BATES STAMP 9 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 10 of 137




                                                                 BATES STAMP 10 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 11 of 137




                                                                 BATES STAMP 11 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 12 of 137




                                                                 BATES STAMP 12 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 13 of 137




                                                                 BATES STAMP 13 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 14 of 137




                                                                 BATES STAMP 14 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 15 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 15 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 16 of 137
                                                          EXHIBIT 3




                                                                 BATES STAMP 16 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 17 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 17 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 18 of 137



                                                            EXHIBIT 4




                                                                 BATES STAMP 18 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 19 of 137




                                                                 BATES STAMP 19 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 20 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 20 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 21 of 137
                                                           EXHIBIT 5




                                                                 BATES STAMP 21 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 22 of 137




                                                                 BATES STAMP 22 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 23 of 137




                                                                 BATES STAMP 23 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 24 of 137




                                                                 BATES STAMP 24 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 25 of 137




                                                                 BATES STAMP 25 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 26 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 26 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21
                                     Page 27 of 137
                                 COMPOSITE        EXHIBIT 6




                                                 BATES STAMP 27 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 28 of 137




                                                                 BATES STAMP 28 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 29 of 137




                                                                 BATES STAMP 29 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 30 of 137




                                                                 BATES STAMP 30 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 31 of 137




                                                                 BATES STAMP 31 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 32 of 137




                                                                 BATES STAMP 32 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 33 of 137




                                                                 BATES STAMP 33 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 34 of 137




                                                                 BATES STAMP 34 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 35 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 35 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21
                                    Page 36 of 137
                                COMPOSITE        EXHIBIT 7




                                                BATES STAMP 36 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 37 of 137




                                                                 BATES STAMP 37 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 38 of 137




                                                                 BATES STAMP 38 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 39 of 137




                                                                 BATES STAMP 39 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 40 of 137




                                                                 BATES STAMP 40 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 41 of 137




                                                                 BATES STAMP 41 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 42 of 137




                                                                 BATES STAMP 42 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 43 of 137




                                                                 BATES STAMP 43 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 44 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 44 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 45 of 137
                                                          EXHIBIT 8




                                                                 BATES STAMP 45 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 46 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 46 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 47 of 137
                                                     EXHIBIT 9




                                                                 BATES STAMP 47 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 48 of 137




                                                                 BATES STAMP 48 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 49 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 49 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 50 of 137
                                                       EXHIBIT 10




                                                                 BATES STAMP 50 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 51 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 51 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 52 of 137
                                                     EXHIBIT 11




                                                                 BATES STAMP 52 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 53 of 137




                                                                 BATES STAMP 53 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 54 of 137




                                                                 BATES STAMP 54 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 55 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 55 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 56 of 137
                                                       EXHIBIT 12




                                                                 BATES STAMP 56 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 57 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 57 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 58 of 137
                                                         EXHIBIT 13




                                                                 BATES STAMP 58 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 59 of 137




                                                                 BATES STAMP 59 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 60 of 137




                                                                 BATES STAMP 60 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 61 of 137




                                                                 BATES STAMP 61 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 62 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 62 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 63 of 137
                                                     EXHIBIT 14




                                                                 BATES STAMP 63 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 64 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 64 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 65 of 137

                                                          EXHIBIT 15




                                                                 BATES STAMP 65 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 66 of 137




                                                                 BATES STAMP 66 OF 137
Case 20-01350-RAM     Doc 27-1    Filed 04/15/21   Page 67 of 137




                       Exhibit Cover Sheet




  Party
  submitting: _________________     Ex. #___


  Admitted: Yes or    No (circle one)


  Debtor:__________________________________


  Case No.:________________________________

  Adv. No.:________________________________

  Nature of Hearing/
  Docket No:_______________________________

  _________________________________________

          United States Bankruptcy Court
               Middle District of Florida


  Dated       _____________ , 20___.

  By:_____________________,      Deputy Clerk




                         APPENDIX B




                                                                    BATES STAMP 67 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 68 of 137
                                                           EXHIBIT 16
                        IN THE CIRCUIT COURT OF THE
                        11TH JUDICIAL CIRCUIT IN AND
                        FOR MIAMI-DADE COUNTY, FLORIDA
                        GENERAL JURISDICTION DIVISION
                        CASE NO. 2018-006210-CA-01

MELANIE ADAMS, individually and on behalf of
her minor daughter, TAYLOR ADAMS,
               Plaintiffs,
vs.
MIMI NGUYEN, d/b/a DESIGN BY MIMIYOKO, LLC.,
an inactive Florida Limited Liability Company,
and ALEJANDRO FARINAS, d/b/a NEW CONCEPT
CT, CORP, a Florida corporation
            Defendants.
---------------------------------------------x


                        June 4, 2018
                        Monday - 2:10 p.m.
                        2600 Douglas Road
                        Coral Gables, Florida


               DEPOSITION OF MIMI NGUYEN



        Taken before ANNA L. EHLERT, a Notary
Public for the State of Florida at Large,
pursuant to Notice of Taking Deposition, filed
in the above-styled cause.
                          * * * * *



           Anna L. Ehlert, Court Reporting
             Miami, Florida 305.666.5577


                                                                 BATES STAMP 68 OF 137
     Case 20-01350-RAM   Doc 27-1    Filed 04/15/21   Page 69 of 137
                                                                            2


 1           APPEARANCES:
 2
                  MARVIN ROSS FRIEDMAN, ESQ., of the
 3                Law Offices of Friedman & Friedman,
                  On behalf of the Plaintiffs.
 4

 5                DONALD M. KREKE, ESQ., of the
                  Law Offices of Donald M. Kreke,
 6                On behalf of the Defendants.
 7

 8                            ***INDEX***
 9   Witness                        Direct
10   MIMI NGUYEN
11   (By Mr. Friedman)                 3
12

13             ***EXHIBITS FOR IDENTIFICATION***
14                                  (None.)
15

16

17

18
19

20

21

22
23

24

25

                Anna L. Ehlert, Court Reporting
                  Miami, Florida 305.666.5577


                                                                       BATES STAMP 69 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 70 of 137
                                                                           3


 1   THEREUPON:
 2                            MIMI NGUYEN
 3   was called as a witness and, having been first
 4   duly sworn, was examined and testified on her
 5   oath as follows:
 6                         DIRECT EXAMINATION
 7   BY MR. FRIEDMAN:
 8           Q      Ms. Nguyen -- am I saying your name
 9   correctly?
10           A      It's "Win."
11           Q      Ms. Nguyen, I am going to ask you a
12   few questions today about an incident involving
13   Melanie Adams.        If at any time I ask you any
14   questions that are not clear to you or that you
15   don't understand, please let me know and I will
16   try to rephrase them.          Also, we can't answer
17   like this.     We have to say yes or no --
18           A      Okay.
19           Q      -- or in some cases, "I don't know,"
20   whatever the case may be.            Okay?
21           A      Yes.
22           Q      Ms. Nguyen, will you please state
23   your full name.
24           A      Mimi Nguyen Garcia.
25           Q      What is your address, please?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 70 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 71 of 137
                                                                           4


 1           A       9219 Southwest 123rd Avenue Court,
 2   Miami, Florida 33186.
 3           Q       Is that your home address?
 4           A       Yes.
 5           Q       Is that the only address that you
 6   have?
 7           A       Right now, yes.
 8           Q       You say 'right now.'            Did you
 9   previously have a concurrent address?
10                   MR. KREKE:       What do you mean by
11           "concurrent"?
12                   MR. FRIEDMAN:        Another address at
13           the same time.
14                   MR. KREKE:       At the same time of
15           what?
16           Q       As the date of this incident, which
17   is March 30, 2018.
18           A       No.
19           Q       Do you own the residence located at
20   9219 Southwest 123rd Avenue?
21           A       Yes.
22           Q       Do you own any other properties in
23   Florida?
24           A       Yes.
25           Q       Please tell me what they are.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 71 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 72 of 137
                                                                           5


 1           A      9447 Southwest 123rd Avenue Court,
 2   my husband and I.
 3           Q      And who resides there?
 4                  MR. KREKE:        Objection to form.
 5                  MR. FRIEDMAN:         You can answer.
 6                  THE WITNESS:        I am sorry?
 7           Q      Who lives at 9447 Southwest 123rd
 8   Court?
 9           A      My husband and I.
10           Q      Who lives at 9219 Southwest 123rd
11   Court?
12           A      Me, as well.
13           Q      Are these properties next to one
14   another?
15           A      A couple of houses down, yes.
16           Q      Are you married?
17           A      Yes.
18           Q      Do you reside with your husband?
19           A      Yes.
20           Q      In which one of these properties?
21           A      9447.
22           Q      Who lives in 9219?
23           A      Me.
24                  MR. KREKE:        Objection to form.
25           Q      Would you tell us why you live in

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 72 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 73 of 137
                                                                           6


 1   two homes?
 2                  MR. KREKE:        Objection to home.
 3           A      My brother is handicapped and it is
 4   upstairs, downstairs.          He cannot walk.
 5           Q      Do you have a homestead exemption on
 6   these properties?
 7           A      Yes.
 8           Q      Which one?
 9           A      9447.
10           Q      Do you own any other properties?
11           A      No.
12           Q      In the past five years have you
13   owned any other properties?
14           A      Yes.
15                  MR. KREKE:        Objection to form.
16           Q      Tell me about the properties that
17   you have owned in the past five years.
18           A      The address?
19           Q      Yes.
20           A      10292 Southwest 126th Street.
21           Q      Was this a residence?
22           A      Yes.
23           Q      When was that?
24           A      Sold a year ago.
25           Q      Any others?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 73 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 74 of 137
                                                                           7


 1           A      No.
 2           Q      Tell me please how you met Melanie
 3   Adams.
 4           A      She was right next door to a house
 5   that I was working with.
 6           Q      What was the address of the house
 7   you were working with?
 8           A      I don't remember.
 9           Q      Please define what that means, a
10   house you were working with.
11           A      She came by and she saw the house
12   and then she asked me where I got the laminated
13   wood floor.     I told her Home Depot.
14                  Then she had a problem with her
15   boyfriend so she asked me to, you know, open the
16   garage door for her because her boyfriend would
17   come, pick up the keys.
18           Q      You referred to the address as a
19   house you were working with?
20           A      Um-hm.
21           Q      My question was:          What does that
22   mean, a house you were working with?                 What were
23   you doing with the house or in the house or for
24   the house?
25           A      I worked.       Remodeling, painting,

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 74 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 75 of 137
                                                                           8


 1   laminated wood flooring.           Those things.
 2           Q      So you were doing construction then
 3   at the house.       Is that correct?
 4                  MR. KREKE:        Objection to form.
 5           A      Yes.
 6           Q      Do you have a contractor's license?
 7           A      No.
 8           Q      Do you have any license of any type
 9   or nature?
10           A      No.
11           Q      Have you ever had any professional
12   license in Miami Dade County or South Florida?
13           A      No.
14           Q      Who was the owner of the house you
15   were doing the construction on?
16           A      The bank.       I work for banks.
17           Q      What bank owned the property?
18           A      I don't remember.           They had
19   different banks.
20           Q      Who is they?        'They had different
21   banks'?
22           A      The people I work with.
23           Q      Explain yourself.           Tell me what you
24   do, please.
25           A      They hire me to get people to paint,

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 75 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 76 of 137
                                                                           9


 1   flooring.     That's what they do.
 2           Q      Who hires you?
 3           A      The company that I work with.
 4           Q      What is the name of the company you
 5   work with?
 6           A      HMC.
 7           Q      HMC what?       HMC Company, HMC --
 8           A      That's what I know, HMC and
 9   Wedgewood.     That's all I know.
10           Q      Where are they located?
11           A      California.
12           Q      What kinds of companies are these?
13           A      Investors.
14           Q      And they buy properties?              When you
15   say -- what do they invest in?
16           A      Property.       They hire.
17           Q      You remodel the houses for them
18           A      Any manual work, yes.
19           Q      How many houses or properties of any
20   type did you remodel for HMC?
21                  MR. KREKE:        Objection to form.
22           A      I don't understand the question.
23   Repeat it, please.
24           Q      How many properties have you done
25   for HMC?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 76 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 77 of 137
                                                                         10


 1           A      So far?
 2           Q      Yes.
 3           A      I don't remember.           I have to count.
 4   Six, seven.
 5           Q      How many properties have you done
 6   for -- what was the other one, the other
 7   company?
 8           A      Wedgewood?        They the same.         They are
 9   sisters.
10           Q      Who do you deal with at these
11   companies?
12           A      With the project manager.
13           Q      What is the name of the project
14   manager?
15           A      Jose.
16           Q      Jose what?
17           A      Marijel.
18           Q      What is Jose Marijel's contact
19   information?
20           A      I have it on my phone.
21           Q      You can look at it.
22           A      (786) 815-2426.
23           Q      That is the telephone number?
24           A      That is correct.
25           Q      Do you have an address?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 77 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 78 of 137
                                                                         11


 1           A      No.
 2           Q      How are you paid by them?
 3           A      A check.
 4           Q      And tell me how you work.               Do you
 5   work by the hour?        Do you work by the job?
 6           A      We give them an estimate, and that
 7   is it, and they pay us like that.
 8           Q      You do the work?
 9           A      No.
10           Q      You arrange for the work to be done?
11           A      Yes.
12           Q      But you are not a contractor?
13           A      No.
14           Q      You have no license?
15           A      No.
16           Q      Do you have any knowledge of
17   building codes and requirements?
18           A      No.
19           Q      Do you have any knowledge of zoning
20   codes and requirements?
21           A      No.
22           Q      Do you get permits for the work that
23   you do on these properties?
24           A      No.
25           Q      Do you know if you are required to

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 78 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 79 of 137
                                                                         12


 1   get permits on the work that you do on these
 2   properties?
 3           A      No.
 4           Q      No, you are not, or no, you don't
 5   know?
 6           A      No, I don't know.
 7           Q      How long have you been in this
 8   business?
 9           A      Next -- sorry.         Six years.
10           Q      Six years?
11           A      Yes.
12           Q      Do you have insurance?
13           A      No.
14           Q      Have you ever had insurance?
15           A      Yes.
16           Q      When did you have insurance?
17           A      When you say do I have insurance,
18   you mean now?
19                  MR. KREKE:        Yes.    What kind of
20           insurance.
21           Q      Do you have general liability
22   insurance to cover you for any liability or
23   exposure that you might have in the performance
24   of your duties in rehabbing these properties?
25           A      I do now, yes.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 79 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 80 of 137
                                                                         13


 1           Q      When did you get this insurance?
 2           A      This year, I believe.
 3           Q      Before or after this incident
 4   occurred?
 5           A      After.
 6           Q      Prior to this incident, which
 7   occurred on March 30th of 2018, you were
 8   uninsured.     Is that correct?
 9           A      I had insurance before, yes.
10           Q      You had insurance prior to this?
11           A      That is correct.
12           Q      But you did not have insurance at
13   the time?
14           A      That is correct.
15           Q      Had your insurance been canceled or
16   expired?
17           A      Expired.        I didn't renew it.
18           Q      When did your insurance expire?
19           A      I don't remember.
20           Q      What was the name of the insured on
21   the insurance policy that you had?
22           A      Green Paradise.
23           Q      What is Green Paradise?
24           A      Handyman work, landscaping.
25           Q      What form of organization or

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 80 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 81 of 137
                                                                          14


 1   business is Green Paradise?
 2           A      Handyman work, landscaping.
 3           Q      Not my question.
 4           A      I don't understand the question.
 5           Q      Was it a corporation?
 6           A      Oh.
 7           Q      A partnership?
 8           A      LLC.
 9           Q      It was an LLC?
10           A      Yes.
11           Q      And do you still have that LLC?
12           A      Yes, sir.
13           Q      Do you have a current LLC?
14           A      Yes.
15           Q      And the name of it you said is?
16           A      Green Paradise.
17           Q      Tell me when the liability insurance
18   policy that you had prior to January 30, 2018,
19   expired.
20           A      I don't remember, to be honest.                   I
21   don't remember.
22           Q      Is there a reason that you continued
23   to work without any insurance?
24                  MR. KREKE:        Objection to the form.
25           A      I have no idea why.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 81 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 82 of 137
                                                                         15


 1           Q      Do you have any employees?
 2           A      No.    Subcontract.
 3           Q      Do you hire people to do jobs for
 4   you?
 5           A      Yes.
 6                  MR. KREKE:        Objection to form.
 7           Q      Do you file 1099s for them?
 8           A      Yes.
 9           Q      Do you generally have the same
10   subcontractors that you regularly use?
11           A      Yes.
12           Q      And is Alejandro Farinas one of
13   those contractors that you have used in the
14   past?
15           A      Yes.
16           Q      Do you know who New Concept is?
17           A      Alex Farinas, whatever his last name
18   is.     I call him Alex.
19           Q      How many times have you used Alex
20   for work in the past?
21           A      Six, seven.
22           Q      Did you ever ask him if he was
23   insured?
24           A      Yes.
25           Q      What did he tell you?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 82 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 83 of 137
                                                                         16


 1           A      He had insurance.           He has shown me
 2   before, yes.
 3           Q      You looked at his insurance?
 4           A      Yes.
 5           Q      Do you know if he had insurance in
 6   effect on January 30, 2018, when this happened?
 7           A      I have no idea.
 8           Q      When was the last time you asked him
 9   if he was insured?
10           A      Last month when this happened.
11           Q      Before this happened or after this
12   happened?
13           A      After.
14           Q      He told you he had insurance at the
15   time?
16           A      No.
17           Q      He did not have insurance?
18           A      No.
19           Q      Nevertheless, you were hiring him to
20   do work.     Correct?
21                  MR. KREKE:        Objection to form.
22           A      Yes.
23           Q      Tell me the work that you did for
24   our client, Melanie.
25                  MR. KREKE:        Objection to form.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 83 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 84 of 137
                                                                         17


 1           A       I recommend her to company for the
 2   kitchen cabinetry.        I emailed it to her, and I
 3   gave her two quotes.
 4                   She came to my house, she looked at
 5   my cabinet.      She liked it.        She asked me who, so
 6   I gave her the name of the guy that did it.
 7                   I recommend her the granite.               She
 8   asked me who did the granite in my house.                   I
 9   gave her that information as well.
10           Q       So the only thing that you did with
11   Melanie is recommend people to her.                 Is that
12   what you're saying?
13           A       That is correct.
14           Q       You did not do any work for her?
15           A       Absolutely not.         No.
16           Q       Did she ever pay you directly for
17   any of the work that was done?
18           A       The cabinet is --          She doesn't want
19   to pay taxes.       She wasn't comfortable with the
20   cash.       The guy wanted cash.        So she told me,
21   "Can I write it to you and you can cash it to
22   them?"      I said, "Okay, I can do that for you,"
23   so she doesn't have to pay taxes.
24           Q       Do you have a tax number?
25           A       No.   She doesn't want to pay taxes.

                  Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577


                                                                      BATES STAMP 84 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 85 of 137
                                                                           18


 1           Q      Do you have a tax number?
 2           A      No.
 3           Q      Do you pay the taxes?
 4           A      I pay taxes, yes.           I do.
 5           Q      Sales tax?
 6           A      Yes.     Whatever he wrote me, I paid.
 7           Q      Did you ever receive any funds or
 8   any checks from Alejandro, or cash, any money at
 9   all?
10           A      Absolutely not.
11           Q      Did you ever receive any money from
12   any of the providers?
13           A      No.
14           Q      Either cash, check, or any other
15   consideration?
16           A      None.
17           Q      Now, you would consider that Melanie
18   was an honest and trustworthy person.                  Would you
19   not?
20           A      Yes.
21           Q      And you were friends of sorts.                    Is
22   that not correct?
23           A      That is correct.
24           Q      Were you making any money on her
25   job?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 85 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 86 of 137
                                                                         19


 1           A      Absolutely not.
 2           Q      Is it your testimony that you made
 3   no profit whatsoever from any of the work that
 4   was done on her premises, either from money that
 5   she gave you, money that you received from
 6   vendors, or money that you received from people
 7   who did work on the property?              Is that your
 8   testimony?
 9           A      Yes.
10           Q      Tell me about the money that you
11   received from our client.
12                  MR. KREKE:        Can you be more
13           specific?
14           Q      What were you paid for by our
15   client?
16           A      What do you mean?
17           Q      Did you receive any money for
18   electrical work?
19           A      No.
20           Q      Did you receive any money for
21   kitchen work?
22           A      No.
23           Q      Did you receive any money for
24   construction of anything in the kitchen?
25           A      No.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 86 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 87 of 137
                                                                         20


 1           Q      Did you receive any money for the
 2   backsplash?
 3           A      No.
 4           Q      Did you receive any money for any
 5   plumbing work?
 6           A      No.
 7           Q      Did you receive any money for the
 8   island in the kitchen?
 9           A      No.
10           Q      All of these sums were paid by our
11   client?
12           A      Yes.
13           Q      Directly to the vendor?
14           A      Some do, yes.
15           Q      You never received any money at all?
16           A      No.
17           Q      I just want to be clear.              Is that
18   correct?
19           A      Very clear.
20           Q      You were not paid for anything?
21           A      Nothing.
22           Q      Tell me about Designs By Mimiyoko,
23   LLC.    Is that the name of the company you
24   operated under?
25           A      No.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 87 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 88 of 137
                                                                          21


 1           Q      Who is Mimiyoko, LLC?
 2           A      Me.
 3           Q      Is that a previous company that you
 4   operated?
 5           A      Yes.
 6           Q      What was the business of that
 7   company?
 8           A      Designing.
 9           Q      Are you an interior designer?
10           A      No.    I just do them, but I am not
11   licensed.
12           Q      Let's clarify that.              You do the
13   work, you do the design, but you are not
14   licensed?
15           A      Yes.     I design it, yes.
16           Q      What does designing it entail?                    What
17   does that mean?
18           A      I design the table, where it goes;
19   the chair, where it goes; the color scheme of
20   the room.     I help.     The door knobs, the rugs on
21   the floor, the vases.
22           Q      Do you know anything about the
23   injuries that our client suffered?
24           A      No.
25           Q      Do you know anything about the

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 88 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 89 of 137
                                                                         22


 1   injuries that her daughter suffered?
 2           A        No.
 3           Q        Did any of the work that was done in
 4   those premises require permits?
 5                    MR. KREKE:      Objection to form.
 6           A        No.
 7           Q        Are sure of that?
 8           A        The cabinet, no.
 9           Q        I didn't ask you that.            I said, 'any
10   of the work.'
11                    MR. KREKE:      Why don't you go item by
12           item?
13                    THE WITNESS:      I don't understand.
14                    MR. FRIEDMAN:       She can answer the
15           question.
16                    MR. KREKE:      She doesn't know what
17           all happened there.          What if there was
18           other stuff done that she doesn't know
19           about?
20           Q        Any of the work that you arranged?
21           A        No.
22           Q        There was no permitting required for
23   any of the work --
24           A        No.
25           Q        -- that you arranged.           Is that your

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 89 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 90 of 137
                                                                         23


 1   testimony?
 2           A      Yes.
 3           Q      And it's your testimony that you
 4   never received any money for this job?
 5           A      Absolutely not.
 6           Q      Directly or indirectly?
 7           A      Correct.
 8           Q      From anyone?
 9           A      From anyone.
10           Q      Why was Design by Mimiyoko, LLC,
11   dissolved?     Why was that business dissolved?
12           A      Because I use Green Paradise.
13           Q      You have experience in other
14   buildings in hanging kitchen cabinets.                  Correct?
15                  MR. KREKE:        Objection to form.
16           A      I don't understand.              What do you
17   mean?
18           Q      You have done other properties where
19   you have installed kitchen cabinets?
20                  MR. KREKE:        Objection to form.
21           A      I don't install.          I don't install
22   any kitchens at all.           I don't do any kitchens at
23   all.
24           Q      Did you ever do work in any of the
25   kitchens in any of the properties that you

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 90 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 91 of 137
                                                                         24


 1   worked on?
 2           A      None at all.        None of the property I
 3   work I do kitchens.
 4           Q      Do you ever buy properties for your
 5   own account and improve them and sell them?
 6           A      Not yet.
 7           Q      Is it your intention of doing that?
 8                  MR. KREKE:        Objection to form.
 9           A      In the future, I do.
10           Q      Do you have any partners in your
11   business?
12           A      No.
13                  MR. KREKE:        Objection to form.
14           Q      Do you have any other business
15   entities?
16                  MR. KREKE:        Objection to form.
17           A      What do you mean?
18           Q      Do you have an interest or ownership
19   in any other businesses of any type?
20           A      No.
21           Q      Have you ever pulled a building
22   permit?
23           A      Yes.
24           Q      When and where?
25           A      Dade County, for fence.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 91 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 92 of 137
                                                                          25


 1           Q       Where?
 2           A       Doral.
 3           Q       Is that the only time?
 4           A       Let me see what else I did.               Let me
 5   think.      Dade County, yes.        Not Miami Beach.
 6           Q       Have you ever filed any type of
 7   construction documents with any city, county,
 8   state or government?
 9           A       What do you mean by that?              I don't
10   understand.
11           Q       Construction documents with the
12   state or county or city.           Have you ever filed
13   any?
14                   MR. KREKE:       Objection to form.              What
15           is a construction document?
16           A       I don't understand.
17           Q       Any plans?
18           A       Do I turn in --
19           Q       Architectural plans?
20           A       I don't.       My architect does.
21           Q       Who is your architect?
22           A       Bill Gonzalez.
23           Q       Where is he located?
24           A       Miami.    His house.
25           Q       You hire him for architectural

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 92 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 93 of 137
                                                                         26


 1   services?
 2           A      Yes.
 3           Q      Then you arrange the construction
 4   according to his plans?
 5                  MR. KREKE:        Objection to form.
 6           A      Hire a GC to do it.
 7           Q      Who is the general contractor that
 8   you hired?
 9           A      For what?
10           Q      A general contractor is a general
11   contractor.
12           A      In the past, you mean?
13           Q      Yes.
14           A      I hired this guy named Tino.
15           Q      Tino what?
16           A      Barriel.
17           Q      Give me his information, please.
18                         (Off the record.)
19                  MR. FRIEDMAN:         Read back the
20           question.
21                  (Thereupon, the question was read by
22           the reporter as above recorded.)
23                  MR. KREKE:        We are waiting on you.
24           A      Oh.    Tino B-a-r-r-i-e-l.            (305)
25   781-0673.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 93 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 94 of 137
                                                                         27


 1           Q      Do you advertise your services
 2   anywhere?
 3           A      No.
 4           Q      Are you listed on any website?
 5           A      No.
 6           Q      Does all of your work come as a
 7   result of a recommendation?
 8           A      Yes.
 9           Q      Did you ever represent to Melanie
10   that you were a GC?
11           A      No.
12           Q      Was there ever any written contract?
13           A      No.
14           Q      Was there ever any oral contract?
15           A      No.
16           Q      Did you ever have any discussion
17   regarding payment to you?
18           A      No.
19           Q      Did you ever expect any payment to
20   you?
21           A      No.
22           Q      Did you ever supervise any work that
23   was being done on the premises?
24                  MR. KREKE:        Objection to form.
25           A      No.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 94 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 95 of 137
                                                                         28


 1           Q       Were you ever present on the
 2   premises when any of the work was done?
 3           A       No.
 4           Q       So it's your testimony that the sole
 5   thing that you have ever done is give her
 6   suggestions as to purveyors, providers or
 7   workers.      Is that correct?
 8           A       Correct.
 9           Q       Did you ever do anything to check on
10   the license or the insurance or the competence
11   of any of the people that you used or
12   recommended to her?
13                   MR. KREKE:       Objection to form.
14           A       No.
15           Q       You are GC Mimi, Green Paradise.
16   What does GC mean?        General contractor?
17                   MR. KREKE:       Objection to form.
18           Q       Is that correct?
19           A       Yes.
20           Q       Who provided the kitchen cabinets?
21           A       The company.
22           Q       What company?
23           A       Kitchen Plus, and -- what is his
24   name?       The one that is being sued.            Alex.
25           Q       Did Alex provide the cabinets or did

                  Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577


                                                                      BATES STAMP 95 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 96 of 137
                                                                         29


 1   he install them?
 2           A      No.    He provided the cabinets.
 3           Q      You had nothing to do with providing
 4   these?
 5           A      Absolutely not.          No.
 6           Q      Did you arrange for the painting of
 7   her house?
 8           A      I helped her with the color.
 9           Q      Did you arrange for the painter?
10                  MR. KREKE:        Objection to form.
11           A      I sent some her paint that she
12   requested.
13           Q      Repeat that, please.
14           A      I sent her some recommendation that
15   she asked.
16           Q      But you weren't paid anything?
17           A      No.
18           Q      Do you know anything about any deck
19   painting?
20           A      Yes.
21           Q      Did you arrange that?
22           A      Yes.
23           Q      Who did you arrange it with?
24           A      One of the workers, one of the
25   painters that she paid him per day.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 96 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 97 of 137
                                                                            30


 1           Q      But you never received any money for
 2   that?
 3           A      Absolutely not.          No.
 4           Q      Did you recommended the plumber to
 5   her?
 6           A      I don't remember the plumber.                I
 7   don't remember recommending a plumber.
 8           Q      Did you provide --
 9           A      A handyman.
10           Q      Did you provide -- I'm sorry.
11           A      I'm sorry.        I interrupted you.              I'm
12   sorry.
13           Q      Go ahead.
14           A      No.    Go ahead.
15           Q      Do you remember any plumber?
16           A      No.
17           Q      Do you recall if any plumbing was
18   done there?
19           A      No.
20           Q      How about the fountain?              Was there a
21   fountain there?
22           A      I found a fountain at one of the
23   houses.     She liked it and I just gave it to her,
24   and she paid this guy to move it for her.
25           Q      You gave it to her as a gift?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 97 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 98 of 137
                                                                         31


 1           A      Yes.     She wanted it.          They were
 2   going to get rid of it.           She liked it.         She paid
 3   the landscaper to move it for her.
 4           Q      She paid the landscaper directly?
 5           A      She told me to hold onto it until he
 6   delivered it and then pay him.
 7           Q      Do you know the name of the
 8   landscaper?
 9           A      Yes.     Roberto.
10           Q      What is his contact information?
11           A      (786) 768-9286.
12           Q      Did you suggest anybody for the
13   installation of floors?
14           A      Yes.
15           Q      Did you receive any money for that?
16           A      Absolutely not.
17           Q      Who is the person you recommended?
18           A      Jorge Mendez.
19           Q      What is his contact information?
20           A      (786) 237-1894.
21           Q      Who is Alex Mateo?
22           A      The electrician that I recommend.
23           Q      Did you ever receive any check from
24   Melanie that you took to the bank and cashed?
25           A      Yes.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 98 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 99 of 137
                                                                         32


 1           Q      For what?
 2           A      For the cabinet.          Sometimes she
 3   asked me to pay the other guy for her.
 4           Q      What guy?       Tell me who she asked you
 5   to pay for her.
 6           A      I don't remember, but I remember the
 7   cabinet.     I'm pretty sure the cabinet.                And the
 8   landscaper.     She doesn't speak Spanish, and he
 9   speaks Spanish.
10           Q      Generally, when you take a job
11   remodeling, on what basis do you charge?
12                  MR. KREKE:        Objection to form.
13           Q      Do you have a fixed rate?
14           A      Yes.
15           Q      What is your rate?
16           A      Fixed rate in what?              In painting?
17           Q      Yes.
18           A      No, not the whole job.              No.
19           Q      Not the whole job?
20           A      No.
21           Q      Tell me about your rates, what you
22   charge.
23           A      We send the painter.              They give me a
24   quote how much.       And that is how I charge.
25           Q      How do you charge the client?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                      BATES STAMP 99 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 100 of 137
                                                                           33


 1           A       My boss have a fixed rate.               I work
 2    for the boss.      The company I work with they have
 3    a fixed rate.
 4           Q       What is that rate?
 5           A       A dollar per square foot.
 6           Q       When you work with other people --
 7    have you done work for any other people?
 8           A       I did work for a bank for the past
 9    four years -- six years.
10           Q       What bank?
11           A       I'm an investor.          Not the investor.
12           Q       The two names you gave me?
13           A       Yes.     HMC and Wedgewood, yes.
14           Q       And for the past six years those are
15    the only people you have done work for?
16           A       That is correct.
17           Q       Is that correct?
18           A       That is correct.
19           Q       You have not done any other work for
20    anyone --
21           A       Right.
22           Q       -- other than the two names you gave
23    me?
24           A       Yes.
25           Q       How do you charge them for the job?

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 100 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 101 of 137
                                                                           34


 1            A      They have a fixed rate, like a
 2    dollar per square foot for paint.                That is what
 3    we would do.       So a dollar for a certain thing,
 4    like they charge a dollar 50 cents for a
 5    laminate wood floor, a dollar for paint, like
 6    that.
 7            Q      Is there a written schedule of this?
 8            A      No.    No.
 9            Q      How do they pay you?            Per job?
10            A      Per job.       You know, per house.
11            Q      You send them bills for what is
12    done?
13            A      Yes.
14            Q      What do you add on for your profit?
15            A      That's it.       If you sub it out and
16    they give you 50 cents, 25 cents, that's how you
17    make the money.
18            Q      Who gives you 50 cents?
19            A      The subcontractor.
20            Q      So in those cases, the subcontractor
21    pays you?
22                   MR. KREKE:       Objection to form.
23            Q      Is that correct?
24            A      I pay them.        The investor gives me
25    and I pay the subcontractor.

                  Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577


                                                                       BATES STAMP 101 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 102 of 137
                                                                           35


 1           Q       And the subcontractor pays you?
 2           A       No.    The bank.
 3           Q       Perhaps I am not making it clear.
 4    How do you get paid?
 5           A       They charge me --
 6           Q       Profit, money in your pocket?
 7           A       They charge me -- they charge me a
 8    dollar, I charge the investor 1.25, so I make 25
 9    cents.     They pay me $1.25, I pay the
10    subcontractor a dollar.           That's how it works.               I
11    make 25 cents, like that.
12           Q       But it's a different rate for
13    everything?
14           A       Different rates for different
15    things.    Tile, $2.00.        $2.25, I make 50 cents.
16    Like that.     They pay by the tile.
17           Q       Plumbers?
18           A       I am sorry?
19           Q       Plumbers?
20           A       Plumbers, per job.
21           Q       Are you presently working on any
22    other jobs rehabbing properties?
23                   MR. KREKE:       Object to the form.
24           A       I am sorry?
25           Q       Are you presently working on other

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 102 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 103 of 137
                                                                           36


 1    jobs rehabbing properties?
 2           A       Do I work now with some rehab?
 3           Q       Yes.
 4           A       Yes.
 5           Q       Where?
 6                   MR. KREKE:       Objection to form.
 7           A       Right now I have one that is on --
 8    let me see which one it was -- by Kendall.
 9    15884 Southwest 147th Lane.
10           Q       Who is that for?
11           A       I'm sorry?
12           Q       Who is the owner of that?
13           A       I work for Jose, an investor.                HMC,
14    I don't know.
15           Q       What company owns it?
16           A       HMC or Wedgewood.
17           Q       Any other properties?
18           A       Yes, I have another one.              11940
19    Southwest 136th Avenue.
20           Q       Any other properties?
21           A       Right now?       Right now we only have
22    two.
23           Q       Did you see this property after the
24    kitchen cabinets fell off the wall?
25           A       No.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 103 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21    Page 104 of 137
                                                                            37


 1            Q       Do you know what happened?
 2            A       No.
 3            Q       Were you ever told what occurred?
 4            A       No.
 5            Q       Did you ever have any conversations
 6    about what occurred?
 7            A       No.
 8            Q       Do you know anything about the
 9    injuries that were involved?
10            A       No.
11            Q       Who have you had conversations with
12    about this issue?
13                    MR. KREKE:      What issue?
14                    MR. FRIEDMAN:        Cabinets falling off
15            the wall.
16            A       Melanie.      I texted Melanie.
17            Q       Anyone else?
18            A       Alex.
19            Q       What did Alex tell you?
20                    MR. KREKE:      Objection to form.
21            A       "How can it fall?"             I said, "I don't
22    know."
23            Q       You said to him, "How can it fall?"
24            A       No, he said it to me, "How can it
25    fall?       It had been done a year ago."             That's

                   Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577


                                                                        BATES STAMP 104 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 105 of 137
                                                                           38


 1    what he said.
 2           Q       Well, obviously you know kitchen
 3    cabinets aren't supposed to fall off the wall.
 4    Correct?
 5                   MR. KREKE:       Objection to form.           Come
 6           on now.
 7           A       I'm sorry.       What did you say?
 8           Q       Kitchen cabinets are not supposed to
 9    fall off the wall, correct, if they are properly
10    installed?
11                   MR. KREKE:       Objection to form.
12           Q       You don't know?
13           A       I have no idea.          Never fall before,
14    so I have no idea.
15           Q       Do you know if the installer is a
16    general contractor?
17           A       No.
18           Q       Who did the demolition of the
19    original or existing cabinets in the premises
20    where the incident occurred?
21           A       I don't remember.
22           Q       Did you arrange for the demolition?
23           A       I give her some recommendations of
24    handymen.    She asked me for handymen phone
25    number.    I gave her a few.

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 105 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 106 of 137
                                                                           39


 1            Q       Do you recall who you recommended?
 2            A       No, I don't, to be honest.
 3            Q       Did you give her any recommendations
 4    for drywall installation?
 5            A       I gave her a couple of names, as
 6    well.
 7            Q       Do you recall whose name you gave
 8    them?
 9            A       No.
10            Q       Did you give her any recommendation
11    for fence and deck construction?
12            A       No, I did not recommend that.               The
13    color, yes.
14            Q       Did you ever go to her house at any
15    time while the work was being done?
16            A       No.
17            Q       Had you ever been inside her house?
18            A       Yes.
19            Q       Tell me when you were in the house.
20            A       I helped her pick up the dining room
21    table.      I went to offer up -- looking for some
22    prices for her for the -- she asked me for the
23    table and the chairs, what colors, should I help
24    her with.
25                    So I did that for her and rearranged

                  Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577


                                                                       BATES STAMP 106 OF 137
     Case 20-01350-RAM   Doc 27-1    Filed 04/15/21    Page 107 of 137
                                                                             40


 1    a rug for her.       Rearranged the couch for her.
 2    That's what we did.           And the bird cage.
 3           Q       I'm sorry?
 4           A       And the bird cage, where to put the
 5    bird cage.     She has a bird.           The cage, the cage
 6    of the bird.       She asked me where to put it.
 7                   MR. KREKE:        For me, that would be
 8           outside.
 9                   THE WITNESS:           No, it's inside.             She
10           liked it.      She loves it.             She let him fly
11           in the house.
12           Q       Do you have any paperwork of any
13    kind relating to this job?
14           A       No.
15           Q       Do you have any records?
16           A       No.
17           Q       Do you have any bills?
18           A       No.
19           Q       Do you have any invoices?
20           A       Invoices?        I don't remember.           I do
21    remember that I forward everything that they
22    quote to her.
23           Q       How did you forward it to her?
24           A       E-mail, text.
25           Q       So you have these e-mails and texts,

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                         BATES STAMP 107 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 108 of 137
                                                                            41


 1    they have not been deleted.             Is that correct?
 2           A       No.    I don't have them on my phone,
 3    no.   That was years ago.          I don't have it.
 4           Q       You deleted it?
 5           A       The phone automatically deleted it
 6    because it's old.
 7           Q       When was the installation done?                   Do
 8    you recall?
 9           A       I think it was two years ago, a year
10    and a half ago.       I don't remember, to be honest.
11           Q       Do you consider Melanie a friend?
12           A       Do I consider Melanie is my friend?
13           Q       Yes.
14           A       Yes.
15           Q       Do you have any knowledge of the
16    installer, Alex, as you call him --
17           A       Yes.
18           Q       -- having been previously cited for
19    working without insurance?
20           A       No.
21           Q       Do you have any knowledge of Alex
22    being previously cited for working without a
23    license?
24           A       No.
25           Q       How many jobs has Alex done for you,

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 108 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21       Page 109 of 137
                                                                               42


 1    if you know?
 2                   MR. KREKE:       Objection to form.
 3           A       I don't remember, but quite a few.
 4           Q       Are you still working with him?
 5           A       Yes.
 6           Q       Do you have any records of any kind
 7    relating to this job?
 8                   MR. KREKE:       Objection to form.
 9           A       No.
10           Q       Nothing?
11           A       I didn't do any work.
12           Q       Any cancelled checks?
13           A       No.    She was my friend.                I don't
14    keep any records.         I didn't even do work.
15                   MR. FRIEDMAN:         Okay.         Thank you.
16                   (Thereupon, the deposition was
17           concluded at 2:55 p.m.)
18                          *   *     *     *        *
19                 FURTHER DEPONENT SAITH NOT.
20

21

22
23

24

25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                           BATES STAMP 109 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 110 of 137
                                                                           43


 1

 2                Sworn to and subscribed before me this
 3
             day of                   , 2018.
 4

 5

 6
                             Notary Public
 7                           State of Florida at Large
 8
                             My Commission Expires:
 9

10

11

12

13

14

15

16

17

18
19

20

21

22
23

24

25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 110 OF 137
     Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 111 of 137
                                                                           44


 1                       ANNA L. EHLERT
                         COURT REPORTING
 2                      P. O. BOX 43-1326
                   SOUTH MIAMI, FLORIDA 33243
 3                       (305) 666-5577
 4
      July 24, 2018
 5
      Donald M. Kreke, Esq.
 6    Law Offices of Donald M. Kreke
      1450 Madruga Avenue
 7    Suite 410
      Coral Gables, Florida 33146
 8
      RE:   Adams vs. Nguyen
 9
      Dear Mr. Kreke:
10
            A transcript of the deposition of Mimi
11    Nguyen, which was taken in the above-styled
      cause, is ready for reading and signing.
12

13          Please ask the witness to call (305)
      666-5577 to make an appointment to read her
14    deposition.
15
            If this has not been taken care of by the
16    time of trial or within thirty days, whichever
      comes first, it will be concluded that the
17    reading, subscribing and notice of filing have
      been waived.
18
19    Very truly yours,
20

21
      Anna L. Ehlert
22
      cc:   Marvin Ross Friedman, Esq.
23

24

25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                       BATES STAMP 111 OF 137
     Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 112 of 137
                                                                            45


 1                            ERRATA SHEET
 2
      RE:    Adams vs. Nguyen
 3

 4    Deposition of:        Mimi Nguyen
 5
      Date Taken:        Monday, June 4, 2018
 6
 7
      Page      Line                 Correction                  Reason
 8

 9    _________________________________________________
10    _________________________________________________
11    _________________________________________________
12    _________________________________________________
13    _________________________________________________
14    _________________________________________________
15    _________________________________________________
16    _________________________________________________
17    _________________________________________________
18    _________________________________________________
19    _________________________________________________
20

21    ________________________________
                MIMI NGUYEN
22
      Sworn to and subscribed before me this
23    day of                  , 2018.
24    _________________________________
                Notary Public
25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                        BATES STAMP 112 OF 137
     Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 113 of 137
                                                                            46


 1                        CERTIFICATE OF OATH
 2
 3    STATE     OF       FLORIDA )
 4    COUNTY OF MIAMI-DADE )
 5
              I, the undersigned authority, certify that
 6
      the witness, MIMI NGUYEN, personally appeared
 7
      before me and was duly sworn.
 8

 9
              WITNESS my hand and official seal this
10
      25th day of July, 2018.
11

12

13                   _______________________________
                              ANNA L. EHLERT
14
                     My Commission Expires:              7/11/19
15

16

17

18
19

20

21

22
23

24

25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                        BATES STAMP 113 OF 137
     Case 20-01350-RAM    Doc 27-1   Filed 04/15/21   Page 114 of 137
                                                                            47


 1              REPORTER'S DEPOSITION CERTIFICATE
 2
 3

 4    STATE     OF       FLORIDA )
 5    COUNTY OF MIAMI-DADE )
 6
 7                   I, ANNA L. EHLERT, a Professional
 8    Reporter, do hereby certify that I was
 9    authorized to and did stenographically report
10    the deposition of MIMI NGUYEN; that a review of
11    the transcript was requested; and that the
12    transcript is a true and complete record of my
13    stenographic notes.
14

15                   I further certify that I am not a
16    relative, employee, attorney or counsel of any
17    of the parties, nor am I a relative or employee
18    of any of the parties' attorney or counsel
19    connected with the action, nor am I financially
20    interested in the action.
21

22                   DATED this 25th day of July, 2018.
23
                     ______________________________
24                           ANNA L. EHLERT
25

                 Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577


                                                                        BATES STAMP 114 OF 137
Case 20-01350-RAM     Doc 27-1     Filed 04/15/21   Page 115 of 137




                        Exhibit Cover Sheet




   Party
   submitting: _________________     Ex. #___


   Admitted: Yes or    No (circle one)


   Debtor:__________________________________


   Case No.:________________________________

   Adv. No.:________________________________

   Nature of Hearing/
   Docket No:_______________________________

   _________________________________________

           United States Bankruptcy Court
                Middle District of Florida


   Dated       _____________ , 20___.

   By:_____________________,     Deputy Clerk




                          APPENDIX B




                                                                      BATES STAMP 115 OF 137
                                                                                          PageEXHIBIT                17        2
                      Case 20-01350-RAM                Doc 27-1   Filed 04/15/21               116 of 137
                    UNITED STATES BANKRUPTCY COURT                    1            APPEARANCES:
                     SOUTHERN DISTRICT OF FLORIDA
                                                                      2                 ZACHARY A. FRIEDMAN, ESQ., of the
                                                                                        Law Offices of Friedman & Friedman,
                      CASE NO. 20-15954-RAM                           3                 On behalf of the Plaintiff.
                   ADVERSARY NO. 20-01350-RAM
                                                                      4
                                                                                        RICARDO A. RODRIGUEZ, ESQ., of
     MELANIE ADAMS, individually and                                  5                 Rodriguez Law PL,
     on behalf of her minor daughter,                                                   and HAVEN DELPINO, ESQ., of the
     TAYLOR ADAMS,                                                    6                  del Pino Law Firm,
                                                                                        On behalf of the Defendant.
                                                                      7
                    Creditors/Plaintiffs,
                                                                      8                 Also present:     Melanie Adams.
     vs.
                                                                      9
     PHUONG MIMI NGUYEN,
                                                                     10                             ***INDEX***
                 Debtor/Defendant.
     ------------------------------------------x                     11
                                                                             Witness                  Direct      Cross   Redirect
                                                                     12
                                                                          PHUONG MIMI NGUYEN
                             February 16, 2021                       13
                             Tuesday - 10:00 a.m.                            (By Mr. Friedman)             3
                             Zoom Video Conferencing                 14
                                                                     15

                          DEPOSITION OF                              16                ***EXHIBITS FOR IDENTIFICATION***
                       PHUONG MIMI NGUYEN
                                                                     17                               (None.)
                                                                     18
           Taken before ANNA L. EHLERT, a Notary
                                                                     19
     Public for the State of Florida at Large,
                                                                     20
     pursuant to Notice of Taking Deposition, filed
                                                                     21
     in the above-styled cause.
                                                                     22
                               * * * * *
                                                                     23
                                                                     24
                                                                     25

                 Anna L. Ehlert, Court Reporting                                        Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                            Miami, Florida 305.666.5577



                                                       3                                                                       4


 1   THEREUPON:                                                       1   house right next to her house what were you
 2                     PHUONG MIMI NGUYEN                             2   doing for that house?
 3   was called as a witness and, having been first                   3            A       We were doing laminating of wood
 4   duly sworn, was examined and testified on her                    4   floors and painting.
 5   oath as follows:                                                 5            Q       What was your job title for that
 6                         DIRECT EXAMINATION                         6   house?       Were you the GC?
 7   BY MR. FRIEDMAN:                                                 7            A       No.    I'm a supervisor for that
 8         Q        Will you tell us your name, please.               8   house.
 9         A        Mimi Nguyen Garcia.                               9            Q       Who was the general contractor for
10         Q        Where do you currently live?                     10   that house?
11         A        9219 Southwest 123 Avenue Court.                 11            A       We don't need a general contractor.
12         Q        And that is in Miami?                            12   We didn't pull a permit.
13         A        Yes.     33186.                                  13            Q       I'm sorry.     You didn't pull a
14         Q        I want to talk about before January              14   permit?       Is that what you said?
15   30, 2018.     Okay?                                             15            A       Yes.    We just do the painting and
16         A        Okay.                                            16   laminate the wood floor.          What else did we do?
17         Q        First off, how did you come to meet              17   Tiling.
18   Melanie Adams?                                                  18            Q       When you say you were the
19         A        She came to me, next door to the                 19   supervisor, who were you supervising at that
20   house I was working on.                                         20   job?
21         Q        Was this the house located at 14016              21            A       At that job we have -- let me think.
22   Southwest 132 Avenue?                                           22   We hire -- let me think a minute, please.            Let
23         A        I don't remember the address.      It            23   me see.
24   was right next to her house.                                    24                    We hired a tile guy to do the tiling
25         Q        When you say you were working at the             25   on the floor upstairs.        A crew did laminate wood

                 Anna L. Ehlert, Court Reporting                                        Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                            Miami, Florida 305.666.5577



                                                                                                                   BATES STAMP 116 OF 137
                                                        5                                                                        6
                        Case 20-01350-RAM               Doc 27-1   Filed 04/15/21         Page 117 of 137
 1   floor and paint.                                                  1            A      Right.    I didn't do any work for
 2            Q       When you are saying that you're the              2   Melanie.
 3   supervisor, are you supervising all the people                    3            Q      So Melanie comes over to that house
 4   doing those jobs?                                                 4   and starts talking to you.          Is that how you
 5            A       Yes.    Those, yes.                              5   ended up meeting?
 6            Q       Are you inspecting their work and                6            A      I think so.      She saw me coming out
 7   approving their work?                                             7   as she was coming in and she wanted to see the
 8            A       Yes.                                             8   house.
 9            Q       Are you there on a daily basis?                  9            Q      Did you show it to her?
10            A       No.                                             10            A      She walked in, I think.       I remember
11            Q       How often would you be at that                  11   she walked in.        She saw the laminate wood floor.
12   project?                                                         12            Q      Did she walk in with you?
13            A       A couple of days, I guess.      I don't         13            A      I think so.      I don't remember.
14   remember.                                                        14            Q      When you introduced yourself, did
15            Q       I'm sorry.   Go ahead.                          15   you ever tell her that you were the general
16            A       I'm sorry.    A couple of days.                 16   contractor for that project?
17            Q       How long did that project last?                 17            A      No.    She never asked me that.       We
18            A       I think 30 days.      We have to wait           18   just introduced, gave our names, and that was
19   for the laminate wood floor, I think, 30 days.                   19   about it.
20   I don't remember, to be honest.                                  20            Q      Tell me what you guys talked about.
21            Q       Was that job in 2016?                           21            A      Later on we talked about her
22            A       I don't remember the year at this               22   boyfriend that she was dating.          She had an issue
23   time.                                                            23   with that and she was upset about that.
24            Q       It was certainly before you ever did            24                   And we'd become friends.       She'd come
25   any work on Melanie's house.           Right?                    25   over and ask me to give her some advice about

                   Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                        7                                                                        8


 1   designing her house.        She wanted to change the              1                   She said, "Yes, yes.       I love it."
 2   whole concept of her house, how the layout would                  2                   So I gave it to her.       So she had all
 3   be and things like that.                                          3   of that.
 4            Q       In that initial meeting, did she                 4         Q         Did you have a company at that time?
 5   ever ask you what kind of work you did?                           5         A         What do you mean?      Yes.   Do I have a
 6            A       She said, "What are you guys doing?"             6   company?      Yes.
 7   I think she asked, "What are you guys doing                       7         Q         What is the name of that company?
 8   here?"       You know.                                            8         A         Green Paradise that I work out of.
 9                    She saw the paint.      She saw the              9         Q         Was it Green Paradise, LLC or Green
10   laminate wood floor.        And that is it.     That's           10   Paradise Landscaping, LLC?
11   all she saw on the first floor.                                  11         A         Green Paradise, LLC.       I think.       LLC
12                    I think the tile was on the second              12   or Landscaping.        I don't remember.
13   floor.       She didn't go up yet.      Oh, yes, she             13         Q         Did you tell her that that was the
14   mentioned something about her house, seeing                      14   name of your company at that time?
15   their house, they could see her house in the                     15         A         She never asked me for that.       She
16   back.    Something like that -- I don't remember                 16   only asked me for my name.          We didn't go into
17   now.                                                             17   that at all.      It was just a friend talking to a
18            Q       Then when she asked you all those               18   friend.
19   questions, what did you tell her?                                19         Q         Well, this was the first time that
20            A       Well, I don't remember what I told              20   you had met her.        Right?
21   her.    I said, "Yes, we do laminate wood floors."               21         A         That's correct.      She didn't ask me
22                    I think I saw her after, a couple of            22   for what I do.        She said what do I do here and
23   days later, and I asked her, "Do you want a wood                 23   that was it.
24   floor because the project managers didn't like                   24         Q         Did she ask you for a business card?
25   the color so we have to rip them all out?"                       25         A         No.

                   Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                                                                                  BATES STAMP 117 OF 137
                                                            9                                                                   10
                        Case 20-01350-RAM                  Doc 27-1   Filed 04/15/21        Page 118 of 137
 1            Q       So when was the next time that you                  1                    I recommended two companies, three
 2   saw Melanie after that?                                              2   guys, three handymen guys, to help her out with
 3            A       After that, I think we saw each                     3   backsplash and things like that.         And I helped
 4   other all the time.         We'd talk all the time.        We        4   with her furniture.
 5   become friends right after.                                          5           Q      So was the agreement that you would
 6            Q       Did you live close to where she was                 6   find the subcontractors to do the work that she
 7   living?                                                              7   wanted and you would supervise their work?
 8            A       I live pretty close.       I am in                  8           A      No.    They were --
 9   Kendall and she's in Kendall as well.                                9                    MR. RODRIGUEZ:    Objection.    Form.
10            Q       I mean, can you walk to each other's               10           Assumes facts not in evidence.
11   houses?                                                             11                    MR. FRIEDMAN:    Go ahead.    You can
12            A       No.                                                12           answer.
13            Q       At the time what address were you                  13                    THE WITNESS:    What was your question
14   living at?                                                          14           again?
15            A       I live at 9219 Southwest 123rd.           She      15           Q      Did you ever agree with Melanie that
16   knows I was separated with my husband.           She                16   you would find subcontractors to do the work on
17   knows about that.         She came to my house.                     17   her property that she asked you to do work for?
18            Q       How long after that initial meeting                18           A      Absolutely not.      She asked me do I
19   was it that you and she agreed to do work at her                    19   know anyone, as a friend.         I told her, "This guy
20   house?                                                              20   does this.     This guy does that" in a group text.
21            A       I didn't agree to do work at her                   21   I tried to help them negotiate a cheaper price
22   house.       She asked me for certain things she                    22   in a group text.
23   wanted to do, if I know anybody that does                           23           Q      When you say, "group text" are you
24   kitchens, do I know someone that can break the                      24   saying through the phone or through email?
25   wall, somebody who can paint.                                       25           A      Through the phone.      No emails.      We

                   Anna L. Ehlert, Court Reporting                                        Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                            Miami, Florida 305.666.5577



                                                           11                                                                   12


 1   were always texting.                                                 1   can do that for you.      I'll help you make sure
 2            Q       Do you still have those text                        2   that he give you the price, a low price," and we
 3   messages?                                                            3   all talked together in a group text.
 4            A       I don't have the phone but if you                   4           Q      At any point in time did you ever
 5   request it you can see it.                                           5   tell her about your company, Design by Mimi
 6            Q       Well, who was your carrier at that                  6   Yoko?
 7   time.    AT&T, T-Mobile?                                             7           A      I think I told her that I used to
 8            A       AT&T.                                               8   design, I used to do designing before, I do work
 9            Q       What was the phone number?                          9   for this company.       Before I work for the company
10            A       786-348-7000.                                      10   I do design work, yes.
11            Q       When did you switch phones?                        11           Q      When you recommended all these
12            A       I didn't switch phones.      Oh, the new           12   people, was one of them Alejandro Farinas?
13   phone is broke.         I had a crash.     That was an              13           A      Yes.    She asked me.    Yes.    Yes.
14   iPhone 6, I think.         I don't remember.                        14           Q      Had you ever worked with Alejandro
15            Q       When did that happen?       Which year?            15   before?
16            A       I don't remember.       '16, I guess,              16           A      Yes.
17   '16, '17.       I don't remember.                                   17           Q      Did you know whether or not he had
18                    We talked every day.       Almost every            18   insurance?
19   day.    Every week.                                                 19           A      He did when I met him, yes.
20            Q       She asked you to recommend people.                 20           Q      When did you met them?
21   Is that what you are telling me?                                    21           A      A couple of years back.
22            A       She asked me, "Do you know anyone to               22           Q      That doesn't help me.      Can you give
23   do this, "Do you know anyone to do that?"                           23   me a ball park?       A couple of years back from
24            Q       Then did you tell her?                             24   what?
25            A       Yes.    I'd tell her, "Jorge Mendez                25           A      The years 2015, 2014, I think,

                   Anna L. Ehlert, Court Reporting                                        Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                            Miami, Florida 305.666.5577



                                                                                                                     BATES STAMP 118 OF 137
                                                    13                                                                    14
                      Case 20-01350-RAM              Doc 27-1   Filed 04/15/21         Page 119 of 137
 1   2000- he did when --                                           1   involvement with scheduling their work at her
 2           Q      When did he do work at Melanie's                2   house?
 3   house, which year?                                             3                   MR. RODRIGUEZ:      Objection to the
 4           A      I don't remember.     You can check             4            form of the question.       Assumes facts not
 5   with her.     I don't remember.                                5            in evidence.
 6           Q      Well, if it was in 2017 or early                6                   MR. FRIEDMAN:      You can answer the
 7   '18, do you know if he had insurance then?                     7            question.
 8           A      No.    I don't check with him after             8                   THE WITNESS:    Say that again.
 9   that.                                                          9            Q      After you recommended the
10           Q      So you asked him one time if he had            10   subcontractors to Melanie, did you have any
11   insurance and then that was it?                               11   involvement with scheduling their work at her
12           A      Yes.    He showed us insurance for the         12   house?
13   company that we work with.                                    13            A      They would tell me that it would be
14           Q      Well, you know insurance lapses,               14   done and I would let her know when they were
15   don't you?     Did you ever ask him if he renewed             15   done.
16   it?                                                           16            Q      Did you ever go to her house before
17           A      No, I didn't.                                  17   work ever started on the house to look around
18           Q      Did you ever ask him if he was                 18   and see what work needed to be done?
19   licensed?                                                     19            A      She came and she asked me, "How do
20           A      No.                                            20   you design this?"       "What do you think if I break
21           Q      Did that matter to you?                        21   that wall?"      "What do you think if I do it
22           A      I don't think it is required for               22   here?" She asked me to give her some advice
23   granite.     I didn't think it was required.                  23   about designing.
24           Q      So after you recommended the                   24            Q      Was that in person at her house?
25   subcontractors to Melanie, did you have any                   25            A      Yes.

                 Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                    15                                                                    16


 1           Q      How many times did that happen?                 1   Then you said once or twice.          Now you're saying
 2           A      I think one time or twice.                      2   three times.
 3           Q      Were there ever subcontractors there            3           A       I came to her house as a friend --
 4   when you had this visit with Melanie?                          4           Q       Hold on.   Hold on.     You have to let
 5           A      I think they came.     I sent her the           5   me finish my question.       I will let you answer
 6   Kitchen Plus that I work with, the company that                6   and I will let you finish your answer, but
 7   I work with for the investments.        They came by           7   you've got to let me finish the question so we
 8   themselves to bid for the design and she talked                8   have a clean record.       Okay?
 9   to them directly.                                              9           A       Okay.
10           Q      Were those conversations in front of           10           Q       Initially, I asked you how many
11   you while you were at the house?                              11   times you had been there with Melanie before
12           A      No, I was not there.                           12   work ever started.       You said once.     Then you
13           Q      That was not my question.    Listen to         13   said twice.      Now you you're saying three times.
14   my question.     Listen carefully.                            14   Can you tell me with certainty how many times
15                  When you went to Melanie's house and           15   you had met with Melanie at her house before
16   met with her those one or two times to discuss                16   work ever started to discuss what she wanted to
17   what needed to be done or what she wanted to be               17   be done at her house?
18   done at her house, were there any of the                      18           A       I came to her house as a friend.        We
19   subcontractors there at the same time?                        19   came there for tea.        We came there to talk about
20           A      No.    The first time, no.   I don't           20   friendship, to talk about her boyfriend.          So it
21   remember the second or third.                                 21   was not all about signing up for work.         I didn't
22                  I helped her with a lot of things.             22   have anything to come over there to help her
23   Not just the kitchen.      The furniture as well.             23   with the kitchen or what have you.          We came and
24           Q      I asked you if you had ever been               24   we talked about Christmas stuff and we talked
25   there before work started and you said once.                  25   about dating stuff and things like that.          So

                 Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                                                                               BATES STAMP 119 OF 137
                                                     17                                                                     18
                      Case 20-01350-RAM               Doc 27-1   Filed 04/15/21         Page 120 of 137
 1   anytime I'd come to her house not for work but                  1   house before work started?
 2   just for friendshipwise.                                        2          A        I don't remember.     A couple of
 3           Q      I don't care about your friendship               3   times, I think, because she asked me for the
 4   with her.     What I am asking you about is the                 4   laminate wood floor, how does it look on the
 5   work.                                                           5   staircase and how is it laid out upstairs.              I
 6                  How many times for work did you go               6   don't remember.
 7   to her house before any work began at her house                 7                   So if you're talking about other
 8   to discuss what work she wanted to be done at                   8   stuff, I don't remember that.
 9   her house?                                                      9                   Then I come and then I help her pick
10           A      I didn't do work for her.    She came.          10   out the paint color for her deck.         She asked me
11   She asked me, "What do you think?"      I don't work           11   for my opinion.         I went there as well to help
12   anything for her.      I gave her advice.   I don't            12   her with that.        I don't remember how many times.
13   remember how many times but I know I wasn't                    13   A couple of times, I think.         I don't remember.
14   there when the Kitchen Plus come to give her the               14   I don't remember.
15   design and measurements.      I had met with her.              15          Q        I am okay with you not remembering
16           Q      Is it your testimony that you never             16   things.      If you don't remember, that is fine.
17   went to her house before work started -- hold                  17   This is not a memory test.
18   on -- is it your testimoney that before work                   18          A        I don't remember.
19   started you never went to her house in a working               19          Q        That's fine.    I would rather you
20   capacity, you only went there in a friendship                  20   tell me you don't remember then telling me two,
21   capacity?     Is that your testimony?                          21   three, four, five, six times.
22           A      No, I didn't say that either.                   22          A        When you asked me about that
23           Q      Well, here is my question.      I am            23   particular case, I thought that only case.              I
24   asking you:     Other than your friendship, how                24   don't remember to be exact, no.
25   many times did you go for work purposes to her                 25          Q        So before the subcontractors ever do

                 Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                     19                                                                     20


 1   any work on her property, was there ever an                     1          A        Once the bid -- no there was not a
 2   agreement between you and her, whether verbal or                2   bid.   No.     She asked for an estimate and I gave
 3   written or otherwise, that you would supervise                  3   it to her.      Whatever they quote, I forward to
 4   the subcontractors in doing the work?                           4   her.
 5           A      No.   Absolutely not.                            5          Q        I'm sorry.    I call estimates bids.
 6           Q      Was there ever an agreement between              6   Let me ask it another way.
 7   you and Melanie that you would get paid for the                 7                   When these subcontractors send the
 8   work that these subcontractors were doing on her                8   estimates to you for the work to be done at
 9   property?                                                       9   Melanie's property, do you negotiate them on her
10           A      Absolutely not.   She had the                   10   behalf?
11   estimates, quotes.      I gave it to her.   She came           11          A        No.    They give me a discount.     They
12   to my house.     She saw.   And I give her the quote           12   give my discount to her on Kitchen Plus and they
13   that the guy quoted it.      I even gave her the               13   already specified.         They gave us 40 to 50
14   estimates from Kitchen Plus.      Everything she               14   percent because we work for a company that made
15   asked me I forwarded to her.      I even negotiated            15   a lot of kitchens.
16   to get it lower for her because she was my                     16          Q        What company did you work for that
17   friend.                                                        17   made a lot of kitchens that resulted in these
18           Q      So these subcontractors are sending             18   discounts?
19   the bids to you and you're helping negotiate to                19          A        I work for them.     That's a firm,
20   get a better price for Melanie because she's                   20   that I own both.
21   your friend.     Right?                                        21          Q        What is the name?
22           A      She can get 40 percent or 50 percent            22          A        HMC Asset and Wedgewood.
23   off, yes.                                                      23          Q        Can you spell all of those?
24           Q      Once those bids are coming to you,              24          A        Sure.     W-e-d-g-e-w-o-o-d.   And HMC
25   are you sending them to Melanie?                               25   A-s-s-e-t.      Asset.

                 Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                                                                               BATES STAMP 120 OF 137
                                                     21                                                                    22
                      Case 20-01350-RAM               Doc 27-1   Filed 04/15/21         Page 121 of 137
 1         Q        And you were an employee or you were             1   Right?
 2   an officer of those companies?                                  2            A      Yes.
 3         A        No.    I just provide the job for them           3            Q      Which one existed first?
 4   and they pay the kitchen direct.        I have nothing          4            A      I had Design first.
 5   to do with that.       They pay them.   I don't --              5            Q      Design by Mimi Yoko?
 6         Q        Did you get paid by those companies?             6            A      That is correct.     I don't have that
 7         A        No.                                              7   because I went to Green Paradise to work with
 8         Q        Who would pay you?                               8   the company.
 9         A        I don't get paid for that.      I only           9            Q      Hold on.    Let me ask my questions.
10   get paid for what I do at the house.       I don't             10                   When you created Design by Mimi Yoko
11   get paid for the kitchen, no.       I recommended to           11   were you the sole owner and employee of that
12   tell her that.                                                 12   company?
13                  They know us because we do designs              13            A      Yes.     I do drawings, yes.
14   for them.     Sometimes we tweak it a little bit on            14            Q      When did that company dissolve?
15   the design.     That's how Melanie got the                     15            A      I think when I opened Green
16   discount.                                                      16   Paradise.      I think.
17         Q        So you, Design by Mimi Yoko, did                17            Q      What year was that?
18   designs for those two companies that you just                  18            A      I don't remember.
19   named, Wedgewood and HMC?                                      19            Q      Was it before 2018?
20         A        No.    They know me at Green Paradise.          20            A      Yes, I am pretty sure.     Yes.
21   I moved over to Green Paradise handyman stuff.                 21            Q      After you dissolved Design by Mimi
22         Q        Let's back up because now I am                  22   Yoko, then you created Green Landscaping.
23   getting confused.                                              23   Right?
24                  So there is Design by Mimi Yoko and             24            A      We did landscaping, yes.
25   there is Green Paradise Landscaping, LLC.                      25            Q      Were you the sole owner and employee

                 Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                     23                                                                    24


 1   of that company?                                                1   supervise work that they were performing at
 2         A        I was, yes.   Yes.                               2   properties.      Is that correct?
 3         Q        When did that company dissolve?                  3          A        Right.     Make sure they were on time
 4         A        I don't remember either.    I would              4   and on schedule.
 5   have to check.                                                  5          Q        So you were supervising the sub-
 6         Q        Did you ever have insurance under                6   contractors that were doing the actual work?
 7   Design by Mimi Yoko?                                            7          A        Some of them.    Not all of them.
 8         A        No.                                              8          Q        How many properties were you
 9         Q        Did you ever have insurance under                9   supervising those subcontractors doing the work?
10   Green Landscaping?                                             10          A        I think it depends on the year,
11         A        Yes, I do.                                      11   five, six.
12         Q        Does that company still exist?                  12          Q        How long did you do the supervision
13         A        No.                                             13   work for them, those two companies?        From what
14         Q        When did the company dissolve?        Was       14   year to what year?
15   it before 2018?                                                15          A        I think I started in 2016.       I don't
16         A        Yes.    I think, yes.                           16   remember.
17         Q        After that, did you create any other            17          Q        Do you still work for them?
18   companies?                                                     18          A        No.    Wedgewood is no longer buying
19         A        No.                                             19   homes since last year.
20         Q        Let's go back to what we were                   20          Q        So you stopped doing this kind of
21   talking about.       The other two companies, HMC and          21   work for them in 2020?
22   Wedgewood, you were not employed by them and you               22          A        I think they left.     The last house
23   were not an officer for them.       Correct?                   23   they didn't buy any property at all.           So really
24         A        Right.                                          24   bad.   They let go people, yes, last year.
25         Q        They hired you, Mimi Nguyen, to                 25          Q        So 2020?

                 Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                                                                               BATES STAMP 121 OF 137
                                                    25                                                                      26
                      Case 20-01350-RAM                Doc 27-1   Filed 04/15/21         Page 122 of 137
 1         A        Yes.    Last year, yes.                           1   baseboards, changing toilets, changing ceiling
 2         Q        During those four years that you                  2   fans.
 3   were doing this supervision work for them, did                   3            Q      Before I asked you if you they ever
 4   they ever pay you?                                               4   paid you for any work that you did and you said
 5         A        Pay me for my work, yes.    Not pay me            5   no.     Now you are telling me that they did?
 6   for the sub, no.       I don't get paid for the                  6            A      You asked me if paid the
 7   kitchens.     I don't get paid for those, no.                    7   subcontractors.
 8         Q        But you're the one supervising their              8            Q      No.    Listen.   I don't care about the
 9   subcontractors doing the work.       Are they paying             9   subcontractors getting paid.         This is about you,
10   you for that supervision work?                                  10   Mimi.
11         A        No.    They paid me for what I -- work           11                   So tell me, from 2016 to 2020, did
12   on the house.                                                   12   those two companies, Wedgewood and HMC, ever pay
13         Q        Did you ever perform work at the                 13   you for work that you did?
14   properties yourself?                                            14            A      They paid the company, yes.
15         A        No.    My -- some of staff does, yes.            15            Q      What company?
16         Q        I'm not understanding.                           16            A      Green Paradise.     Not me personally,
17                  Are you telling me that from 2016 to             17   no.
18   2020 every time you went to a property that work                18            Q      But you're Green Paradise.      You're
19   was being performed on for HMC and/or Wedgewood                 19   the only owner and employee of that company.
20   that you never got paid?                                        20   Right?
21         A        I got paid for the work I'd done in              21            A      Yes.
22   the house.                                                      22            Q      There is nobody else, just Mimi and
23         Q        That's what I am asking you.       What          23   Green Paradise, you're one and the same.           Right?
24   work did you in the house?                                      24            A      Right.
25         A        Painting, laminating wood floors,                25                   MR. RODRIGUEZ:     Objection to the

                 Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                    27                                                                      28


 1         form of the question.                                      1   me, "Who is the guy?"        I recommended Alex.       I
 2         Q        So let's get back to Melanie.      Did            2   said, "He did the counter top as well."
 3   you ever agree with Melanie that you would                       3                   She said, "Oh, my God.       I like it."
 4   supervise the subcontractors that you                            4                   "I'll give you the number but I'll
 5   recommended to do work at her house?                             5   tell him to give you my price," and that is what
 6         A        No.                                               6   I did.
 7         Q        Did you ever represent to Melanie                 7                   And she had the price -- oh, go
 8   that these subcontractors were licensed?                         8   ahead.
 9         A        No.                                               9            Q      Did he give her your price?
10         Q        Did you ever represent to Melanie                10            A      Yes.    She spoke to Jack.    Go ahead.
11   that these subcontractors were insured?                         11   I'm sorry.
12         A        No.    She never asked.                          12            Q      It's okay.
13         Q        Did you ever represent to Melanie                13                   So, when Alex started doing work at
14   that these subcontractors were experienced?                     14   Melanie's house, did you ever go over to see the
15         A        Yes.                                             15   work that he was doing?
16         Q        What did you tell her about their                16            A      No.    She sent me pictures to my
17   experience?                                                     17   text.    "Look how good they are."       She was there
18         A        She came to my house.     She didn't             18   when he installed it.
19   like the price that Kitchen Plus gave.       They               19            Q      My question is:     Were you ever there
20   were too expensive.                                             20   to inspect any of the work that he did?
21                  So I told her, "This is the guy that             21            A      No.
22   did my kitchen at my house."                                    22            Q      What about after he finished the
23                  She wanted to look so she came to my             23   work?    Did you go over and inspect the work?
24   house and looked at my kitchen cabinets.       She              24            A      No.
25   liked it, thought it looked nice.        So she asked           25            Q      Mimi, let me finish my question,

                 Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                                                                                BATES STAMP 122 OF 137
                                                       29                                                                  30
                       Case 20-01350-RAM               Doc 27-1   Filed 04/15/21         Page 123 of 137
 1   okay?                                                            1   Correct?
 2            A      I'm sorry.                                       2                   MR. RODRIGUEZ:     Object to the form
 3            Q      That's okay.                                     3            of the question.    It assumes facts not in
 4                   After he finished the work at                    4            evidence.
 5   Melanie's house, he being Alex, did you ever go                  5            Q      I will rephrase it.
 6   over and inspect his work?                                       6                   Did Melanie ever pay you for
 7            A      No.    She asked me to come and look             7   anything that you recommended or did at her
 8   at the product, which I did.        I came by and                8   house?
 9   looked at it.      It's beautiful.                               9                   MR. RODRIGUEZ:     Objection.   Asked
10            Q      Did you ever inspect it to see if it            10            and answered.
11   was done correctly?                                             11                   MR. FRIEDMAN:     I'll ask it again.
12            A      No, because everything go to                    12            Go ahead.
13   Melanie.      She looked at everything.    She looked           13                   MR. RODRIGUEZ:     I am objecting.
14   at the design.        She looked at the layout.     All         14                   MR. FRIEDMAN:     You can answer it.
15   of it.                                                          15                   THE WITNESS:     What is it again?
16            Q      It wasn't your job to do all of                 16            Q      Sure.    Did Melanie ever pay you for
17   that --                                                         17   any recommendations that you made for her house?
18            A      No.                                             18            A      No.   She took me out to dinner to
19            Q      -- it was Melanie's job?                        19   thank me.
20            A      No, it wasn't my job.                           20            Q      Where did you guys go to dinner?
21            Q      Just like in those other projects,              21            A      I think for some steaks or
22   you just supervised the work and didn't get paid                22   something.      I think some steak house or
23   unless you did the work yourself, same thing in                 23   something.      I don't remember.
24   this situation, Melanie didn't pay you because                  24            Q      Where?
25   you were supervising or just recommending.                      25            A      Here in Miami.     I don't remember.        I

                  Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                       31                                                                  32


 1   think Kendall somewhere.        I don't remember.      She       1                   MR. RODRIGUEZ:     Objection to the
 2   thanked me for the help.        She told me that being           2         form of the question.
 3   there for her.....                                               3                   MR. FRIEDMAN:     You can answer.
 4            Q      What year was that?                              4         A         I don't remember but I think so.        I
 5            A      I don't remember.    We did go out to            5   think I still have it.       I don't remember.      I
 6   a couple of places.        This one specifically she             6   would have to check.
 7   wanted to take me out for that.                                  7         Q         Would it have been Green Paradise or
 8            Q      Then she picked up the bill?                     8   Design by Mimi Yoko?
 9            A      Yes, she did.                                    9         A         Green Paradise.
10            Q      How did she pay, cash or credit?                10         Q         Why did you dissolve Design by Mimi
11            A      I think she paid with a credit card.            11   Yoko and why did you dissolve Green Paradise?
12            Q      Was it just you two at the dinner               12         A         I dissolved Design because -- when I
13   table?                                                          13   dissolved Design I went into landscaping.
14            A      Yes.                                            14   Melanie knows that.        I went into landscaping.
15            Q      You can't tell me which restaurant              15                   She asked me to get the guy to plant
16   in Kendall?                                                     16   some plants for her.       I went into landscaping
17            A      I don't remember.    Somewhere -- a             17   and then I went met this woman that she does
18   steak house, I think.        She can only eat certain           18   some material work.        She asked me if I wanted to
19   things so I think it is a steak house.       I know             19   work for the company investors, to do some
20   it is a steak house but I don't remember which                  20   painting job and all of that.         That is why I
21   one.    We can ask her.                                         21   closed my Design.        I opened -- I keep the Green
22            Q      When the cabinets fell on her on                22   Paradise, but I'm adding handyman work on my
23   January 30, 2018, did you have any corporations                 23   insurance.      I don't know why --
24   that were operating at that time, whether it is                 24         Q         So you moved from doing interior
25   an Inc. or LLC or LLP, anything like that?                      25   work to exterior work when you went from Design

                  Anna L. Ehlert, Court Reporting                                      Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                          Miami, Florida 305.666.5577



                                                                                                                BATES STAMP 123 OF 137
                                                    33                                                                           34
                       Case 20-01350-RAM              Doc 27-1   Filed 04/15/21         Page 124 of 137
 1   by Mimi Yoko to Green Paradise Landscaping.                     1            Q      Have you ever applied to take a
 2   Right?                                                          2   general contractor test to become licensed?
 3            A      Yes.                                            3            A      I want to go to school, yes.
 4            Q      So from 2016 to now have you owned              4            Q      But did you apply to take the test,
 5   any properties?                                                 5   to sit for the GC license in the State of
 6            A      I own the one I have, 9219.                     6   Florida?
 7            Q      There is Homestead protection on                7            A      Yes.
 8   that.    Correct?                                               8            Q      Did you ever take that test?
 9            A      Yes.                                            9            A      Let me think a minute.          Yes.
10            Q      So, from 2016 to 2020, other than              10            Q      Did you pass that test?
11   that home, have you owned any properties, either               11            A      No.
12   by yourself or with someone else?                              12            Q      How many times did you take it and
13            A      My husband -- my ex bought another             13   not pass?
14   house and he put my name on that one as well.                  14            A      I just went.      I wanted to see what
15            Q      What was that address?                         15   it was like.
16            A      9447.    But we got divorced so....            16            Q      So it was just one time?
17            Q      Give me the full address, please.              17            A      One time.   I don't remember.           I
18            A      9447 Southwest 123 Avenue Court.               18   think.
19            Q      Miami?                                         19            Q      What year was that?
20            A      Florida, 33186, a couple of houses             20            A      I think '15.      2015.      I think.    I am
21   down from my house.                                            21   not sure, okay?        2015, 2014.
22            Q      Have you owned any other properties,           22            Q      Getting back to the work on
23   other than that one and the one that you                       23   Melanie's house, were there any permits that
24   currently live at?                                             24   were pulled?
25            A      No.                                            25            A      No.

                  Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                    35                                                                           36


 1            Q      Is there any particular reason why              1   that.
 2   no permits were pulled, to your knowledge?                      2           Q       You mentioned that where you're at
 3            A      I have no idea.                                 3   right now, the mailing address is 1219 Southwest
 4            Q      Before Alex started working on                  4   123 Avenue Court.        Right?
 5   Melanie's house or the kitchen cabinets, did you                5           A       I live there.      Yes.
 6   ever check to see if he had insurance or a                      6           Q       So you never owned property that was
 7   license?                                                        7   located at 11216 Southwest 117 Place?
 8            A      No.    I never checked.                         8           A       No, sir.
 9            Q      Is there any particular reason why              9                   MR. RODRIGUEZ:       I am going to invoke
10   you didn't check?                                              10           the Rules of Evidence.         I am not sure who
11            A      I didn't think for cabinets or                 11           is in, but someone else is in the depo.
12   granite either you need a license to do that.                  12                   MR. FRIEDMAN:      Yes.    My client.        She
13            Q      Well, as you sit here, do you know             13           is a party.
14   one way or the other if you need a license to do               14                   MR. RODRIGUEZ:       I just wanted to
15   that?                                                          15           make sure.      I didn't know it was her.            Is
16            A      No.    Not the cabinets.                       16           anyone else with her?
17            Q      No, you don't know or no you don't             17                   MR. FRIEDMAN:      No, I wouldn't do
18   need a license?                                                18           that to you.
19            A      No, I don't know.   I don't know.              19                   MR. RODRIGUEZ:       Okay.
20            Q      What is 11216 Southwest 117th Place?           20                   MR. FRIEDMAN:      Yes, that's her.
21            A      11216?    I have no idea.                      21           Q       So 9447 Southwest 123 Avenue Court,
22            Q      Is that a property that you own?               22   was that a house?
23            A      No.    112 -- no.                              23           A       No.    Town house.
24            Q      11216 Southwest 117 Place?                     24           Q       Do you and your ex-husband still own
25            A      No, that is not me.    I don't own             25   that town house?

                  Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                                                                                   BATES STAMP 124 OF 137
                                                       37                                                                        38
                        Case 20-01350-RAM                Doc 27-1   Filed 04/15/21         Page 125 of 137
 1            A       He owns it.                                       1   mine and that is it.
 2            Q       Are you no longer on the deed?                    2            Q      He doesn't pay any sort of alimony
 3            A       No.    We got divorced.   He kept his             3   to you?
 4   and I have mine.                                                   4            A      No.    He takes care of my brother as
 5            Q       So what year did you get divorced?                5   well.    I should pay him instead.
 6            A       A year and a half go, a year, I                   6            Q      Did you ever own a house located at
 7   think.       Last year.                                            7   10292 Southwest 126 Street?
 8            Q       So is that 2020?                                  8                   MR. RODRIGUEZ:        Objection to
 9            A       Yes.                                              9            relevance.
10            Q       So in January of 2018, did you still             10            A      Yes.
11   own this town house with your ex-husband?                         11            Q      Was the answer yes?
12            A       He bought it for him and his mother.             12            A      Yes.     My husband and I when we were
13   We put our names, I commute back and forth                        13   married, yes.
14   because my brother is handicapped.                                14            Q      You sold that house when?
15            Q       Listen to my question, Mimi.                     15                   MR. RODRIGUEZ:        Objection to
16                    Was your name on the deed as an                  16            relevance.
17   owner to the 9447 Southwest 123 Avenue town                       17                   MR. FRIEDMAN:        You can answer.
18   house in January of 2018?         Yes or no?                      18            A      I don't recall.        I don't know.      My
19            A       Yes.                                             19   husband, all of that is his.            He handles all of
20            Q       Now, when you got divorced, was                  20   it.
21   there an agreement regarding alimony?                             21            Q      When you sold that original house,
22            A       No alimony.                                      22   did you ever get any of the profits from that
23            Q       Did you get any sort of a settlement             23   sale?
24   from the divorce, moneywise?                                      24                   MR. RODRIGUEZ:        Objection.
25            A       No.    He got his house, and I got               25            A      No.

                   Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                       39                                                                        40


 1            Q       All of the profits went to your                   1            Q      Is it New Concept?
 2   ex-husband?                                                        2            A      Yes, yes.    New Concept, yes.       I only
 3                    MR. RODRIGUEZ:     Objection.                     3   call Alex.
 4            A       He bought the other house so he can               4            Q      Did you ever get any formal invoices
 5   live there with my brother.                                        5   from any of the subcontractors, including Alex
 6            Q       So earlier when you told me that the              6   or New Concept, other than text messages?
 7   estimates would be sent to you by the                              7                   MR. RODRIGUEZ:        Objection to the
 8   subcontractors for Melanie's house, would they                     8            form of the question.         Assumes facts not
 9   be sent in the form of an invoice or how would                     9            in evidence.
10   that be sent?                                                     10                   MR. FRIEDMAN:        You can answer.
11            A       They just texted.     They told me how           11            A      I think he quoted the price and she
12   much.    I just sent it to Melanie and I copied                   12   was at work.      He was saying that he would give
13   her in.       Most of the time the texts, the                     13   her cash -- he would save some money from taxes
14   handyman work.                                                    14   if she paid him in cash.        I think Melanie was at
15                    The only thing that -- one estimate              15   work.
16   was done by computer, I think.          If I remember it          16                   She asked me, "Can you pay him and I
17   was Kitchen Plus.         They designed it and I give             17   will pay you back?"         I said, "Yes, I can do
18   it to her, she tweaked it, and she changed a                      18   that."
19   couple of things.         She did that with them.                 19            Q      Did you pay him?
20                    I think it's on the paperwork on                 20            A      Yes, I did.
21   email.       I don't remember about Alex.      I don't            21            Q      How much did you pay him?
22   remember on Alex.                                                 22            A      I don't remember.        Whatever the
23            Q       What was the name of Alex's company?             23   quote, I pay him exactly that.
24            A       Oh, I forgot.    I have to look it up.           24            Q      In cash or check?
25   I don't remember.                                                 25            A      Check.     No, no.     I'm so sorry.      I

                   Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                     Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                                                                                     BATES STAMP 125 OF 137
                                                     41                                                                     42
                      Case 20-01350-RAM               Doc 27-1   Filed 04/15/21        Page 126 of 137
 1   had to go to the bank to get cash.        He wanted             1   She asked me to pay for her because she was at
 2   cash.                                                           2   work.
 3           Q      Did Melanie pay you back?                        3           Q      I understand that.      Then she paid
 4           A      She wrote me a check, yes.      Exactly          4   you back?     Right?
 5   the same amount, whatever that quote was.                       5           A      Yes.     She told me to pay Alex and
 6           Q      Is that the only check that Melanie              6   she'd pay me back when she got back from work.
 7   ever wrote you regarding any work at her                        7           Q      What year was that?
 8   property?                                                       8           A      I don't remember.      It should be on
 9           A      I think there was one for the                    9   the check.     I don't remember.
10   landscaping.     I found a fountain in one of the              10           Q      What was the amount?
11   houses.     It was so heavy.    I asked my                     11           A      Alex had to buy the cabinetry.
12   landscaper to bring it to her house.         She had           12           Q      What was the amount?
13   some plants to plant it.       He quoted her a price,          13           A      I don't remember.      Whatever the
14   300-and-something.     I don't remember.                       14   amount was that he quoted her.
15                He didn't do the work, the fountain               15           Q      And that was just one check that she
16   work, but he paid her.    I said, "Don't worry.        I       16   wrote to you.     Right?
17   will make sure I take the money back."        And I            17           A      I don't remember.
18   did.    I gave her back the money on that from the             18           Q      Did she write multiple checks to pay
19   guy.                                                           19   you back or one check?
20           Q      But I am asking about payments that             20                  MR. RODRIGUEZ:     Objection.    Asked
21   she made to you.                                               21           and answered.
22                  Earlier you told me that there were             22                  MR. FRIEDMAN:    You can answer.
23   none.   Now you are telling me that she repaid                 23           A      I don't remember to be honest. I
24   you for something that you paid Alex                           24   don't remember.        I know that she did write one
25           A      She didn't pay me.     It was a favor.          25   check for me.

                 Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                     43                                                                     44


 1           Q      Other than you remembering that one              1           A      I do.
 2   check Melanie wrote to you, did she write any                   2           Q      You say that you do.      That is
 3   other checks to you at any point in time?                       3   present tense.     I am asking you about back then.
 4           A      I don't remember.    I know something            4           A      I thought I did, it overlapped, but
 5   about landscaping.                                              5   I just found that I did have it.
 6           Q      If she was making a payment to you               6           Q      So in 2017 up until January 2018,
 7   via check for the landscaping, would that be                    7   did you have insurance that had liability
 8   made out to you or to Green Paradise?                           8   coverage on the insurance policy?
 9           A      I think she wrote it to me                       9           A      Yes, I do.    I did.
10   personally because I cashed -- I had to give                   10           Q      Was that through Green Paradise?
11   this guy cash, I think.     I don't remember to be             11           A      Yes.
12   honest.     I didn't pay attention.     I was just             12           Q      And that insurance had since lapsed.
13   helping her, you know.                                         13   Correct?
14           Q      Do you remember when that check was             14           A      I thought it was lapsed but it was
15   written or how much it was for?                                15   actually -- it didn't lapse.        2016.   The end of
16           A      I don't remember.                               16   2015 to the beginning of 2016 that was lapsed
17                  MR. RODRIGUEZ:    Asked and answered.           17   but I thought it was the other way around.              I
18           You've asked the same question at least                18   have it.     I found it.    I did have it.     It was
19           three times or four times.                             19   misfiled.
20                  MR. FRIEDMAN:    You can answer it.             20           Q      So the insurance for Green Paradise
21           A      I don't remember.                               21   was in effect from 2016 until this incident of
22           Q      When you told Melanie that you would            22   January 30, 2018?
23   help her find subcontractors before the incident               23           A      Yes, I think so.     I have to '19.          I
24   of January 30, 2018, did you ever have any                     24   am not sure.     I have to check.
25   insurance that had liability coverage on it?                   25           Q      There was liability coverage on that

                 Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                                                                               BATES STAMP 126 OF 137
                                                    45                                                                      46
                       Case 20-01350-RAM                Doc 27-1   Filed 04/15/21         Page 127 of 137
 1   policy?                                                           1            Q      So you wanted to apply to Wedgewood
 2            A      Yes.                                              2   to go beyond being a supervisor and become a
 3            Q      Do you know for how much?                         3   project manager?
 4            A      Two million, I think.    I have to                4            A      Right.    Not only that company but
 5   check.                                                            5   apply for other companies as well.         So she was
 6            Q      Was that the only insurance policy                6   helping me with that.
 7   that was in effect during that time period?                       7            Q      Did you ever apply to those other
 8            A      Yes.                                              8   companies?
 9            Q      To your knowledge?                                9            A      I didn't have a chance to.
10            A      Yes.                                             10            Q      Why not?
11            Q      Did you ever represent to Melanie at             11            A      The work got so complicated.     They
12   any point in time that you were a licensed                       12   made me work up north.         I didn't have a chance
13   general contractor?                                              13   to do none of that.        I did apply once afterwards
14            A      No.    I even told her I wanted to be            14   for a different company in a different computer
15   a project manager.        She helped me with that.               15   system.
16   She helped with my resume.        She corrected it for           16            Q      Did you ever represent to Melanie
17   me.     My grammar is awful.                                     17   that the subcontractors that you recommended
18            Q      When she helped with your resume,                18   were licensed and insured?
19   was that for this job or for some other job?                     19            A      No.    She asked me did I know
20            A      I wanted to apply for the project                20   anybody.      I told her I work with this guy a
21   manager job for the company.                                     21   handyman, Jorge, he can do that for you.         That's
22            Q      For what company?                                22   it.     She never -- no.
23            A      The company that I was working with.             23            Q      Melanie never asked you if they were
24            Q      What is the name of that company?                24   licensed or insured.       Right?
25            A      Wedgewood.                                       25            A      No, she never did.

                  Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                    47                                                                      48


 1            Q      And you never offered to tell her                 1   work was being done at Melanie's house, did
 2   whether or not one way or another.        Right?                  2   Green Paradise exist?
 3            A      Right.                                            3            A      Yes.
 4            Q      To your knowledge, was Melanie                    4            Q      Were you doing work under that name,
 5   speaking to anybody else, any general                             5   Green Paradise?
 6   contractors, about doing work at her house,                       6            A      Yes.
 7   other than you?                                                   7            Q      You told me that eventually Green
 8            A      I have no idea.    She didn't discuss             8   Paradise went from just landscaping to also
 9   that.                                                             9   handyman work?
10            Q      Did you ever ask?                                10            A      We added on.     I think we added on in
11            A      No.                                              11   2016.
12            Q      You mentioned the fountain and some              12            Q      So it originally started as exterior
13   plants on the outside of Melanie's house.          Did           13   landscaping, and then in 2016 you added handyman
14   your company, Green Paradise, install those?                     14   work?
15            A      No.    I told her that this guy that             15            A      Yes.    We added on handyman work,
16   does the landscaping, "Roberto, he can do it for                 16   yes.
17   you."    I was not doing landscaping at that time.               17            Q      When you say that, "We added on
18   I recommend to her.                                              18   handyman work" what does that mean?
19            Q      So you weren't doing landscaping at              19            A      I added on handyman work, as I say.
20   that time but Green Paradise existed at that                     20            Q      But does that mean that you were
21   time.    Correct?                                                21   hiring an employee for Green Paradise or you're
22            A      Green Paradise was adding handyman               22   just using subcontractors to do handyman work
23   work.                                                            23   under your Green Paradise name?
24            Q      Listen to my question.                           24            A      I have a couple of guys that come in
25                   At that time in 2017, 2018, when the             25   and work for 1099.

                  Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                                                                                 BATES STAMP 127 OF 137
                                                     49                                                                   50
                      Case 20-01350-RAM               Doc 27-1   Filed 04/15/21          Page 128 of 137
 1          Q       When you say 1099, you mean they're              1   beginning of 2018, your company, Green Paradise,
 2   independent contractors.      Correct?                          2   did in fact hire subcontractors as 1099
 3          A       That's correct.     They come in and             3   employees to perform work at other projects, not
 4   they do the painting, they do the laminating.                   4   including Melanie's.        Is that what you are
 5   And I do a 1099 for them.                                       5   telling us?
 6          Q       So your company, Green Paradise, is              6            A       That is correct.
 7   paying them as subcontractors and independent                   7            Q       For how many other projects did you
 8   contractors to do work at your projects.        Right?          8   hire these 1099 subcontractors?
 9          A       Yes.                                             9            A       Most of the projects.     Basic stuff
10                  MR. RODRIGUEZ:     Objection.   Assumes         10   like painting.       Yes.
11          facts not in evidence.                                  11            Q       I am not asking what the job was.       I
12          Q       Was that the situation at Melanie's             12   am asking how many in 2017.
13   house with Alex?                                               13            A       I don't recall how many.
14          A       Absolutely not.     She was my friend.          14            Q       Are we talking more than five?
15   She came to my house and she liked my cabinets.                15            A       Yes.
16   I just told her who was doing the cabinets.          I         16            Q       More than ten?
17   gave her two, Kitchen Plus -- and it was so                    17            A       More than five, more than ten.       For
18   expensive.     So I told her, "This guy does it                18   2016 to -- what year did you say?
19   cheaper.     He did my house, Alex."     I recommended         19            Q       To 2018.
20   Alex to her.     And Alex came for measurements.               20            A       Yes, more than ten.
21                  She had a layout already, I think,              21            Q       Was Melanie the only friend that you
22   from Kitchen Plus.      She gave it to him.                    22   did this for or did you have other friends that
23                  I think she tweaked it a little bit.            23   you would --
24   I don't remember if she did.                                   24            A       I have other friends that I do this
25          Q       So in 2016 and 2017 and the                     25   for.

                 Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                     51                                                                   52


 1          Q       What other friends did you do this               1            Q       Do you know the Zip code?
 2   for?                                                            2            A       Let me look it up.    I don't have it
 3          A       I did it for Grace, my friend.        I          3   here.    33186.
 4   did it for Denise, my friend.        And I did it for           4            Q       Next friend?
 5   Alex and Jose.                                                  5            A       Denise.
 6          Q       Are these the names of the                       6            Q       Last name?
 7   subcontractors or are these the names of your                   7            A       Mahan, M-a-h-a-n.
 8   friends?                                                        8            Q       Address?
 9          A       These are my friends.                            9            A       Hold on.   I will look it up.   7200
10          Q       With these friends you have the same            10   Southwest 79 Court, I think Pinecrest or South
11   arrangement that you have with Melanie.        Right?          11   Miami.       I don't remember.    33143.
12   You would suggest, you would get the estimates,                12            Q       Next?
13   you would get the best deal but you wouldn't do                13            A       Alex.    The address is -- I have --
14   any work?                                                      14   hang on -- I think this is the home address.
15          A       That is correct.                                15   I'm going to give it to you anyway.         I've got
16          Q       What are all your friends' last                 16   his number.       You want his phone or -- you want
17   names that you just listed and give me their                   17   his address.       Right?
18   addresses.                                                     18            Q       You can give me both.
19          A       Grace Asasanagan, A-s-s-a-n-a-g-a-n.            19            A       15800 Southwest 99 Place 33157.
20          Q       What is her address?                            20            Q       And the phone number?
21          A       I have to look it up.                           21            A       786-815-2359.
22          Q       No problem.   Take your time.                   22            Q       Did you give me his last name?
23          A       10402 Southwest 111 Street.                     23            A       M-a-t-e-o.
24          Q       Miami?                                          24            Q       Mateo?
25          A       Yes.   Florida.                                 25            A       Uh-huh.

                 Anna L. Ehlert, Court Reporting                                       Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                           Miami, Florida 305.666.5577



                                                                                                                BATES STAMP 128 OF 137
                                                         53                                                                    54
                      Case 20-01350-RAM                   Doc 27-1    Filed 04/15/21        Page 129 of 137
 1           Q      Anyone else?                                          1           Q      When was that?
 2           A      Jose -- last name Delgado.                            2           A      When was that?
 3           Q      Address?                                              3           Q      Yes.
 4           A      1740 Southwest 64 Avenue.                             4           A      2016, 2017, I think.       Around there.
 5           Q      Zip code?                                             5           Q      Same with the other people that you
 6           A      33155.                                                6   just mentioned?
 7           Q      Anyone else?                                          7           A      No.     The other people I recommend
 8           A      Yes.     I think this one is Melanie's                8   all the time myself.       Before that and after 2016
 9   friend that recommended to me the lashes.             I              9   as well.     This one I only have her work address.
10   recommended her somebody, too.        I don't know her              10   I just went to her work.
11   address.     I only see her at the lashes.          Melanie         11           Q      How did you come to find out that
12   recommend me to do lashes with her.        Her name is              12   the kitchen cabinets fell on Melanie?
13   Yoli.   We call her Yoli.       I call her Yoli.         I          13           A      I was working up north.      She just
14   don't know her last name.                                           14   texted me before that.       She wanted to go out and
15           Q      Wait.     You mentioned lashes.       I am           15   I was working up north.       I didn't text her back.
16   asking about people that you helped perform work                    16   I was so busy.        I got home and I said, "Hey, I
17   at their property.                                                  17   am back in Miami so let's have dinner."         And I
18           A      I didn't help perform it.        I                   18   didn't hear from her.       I went home and I picked
19   recommend it like Melanie.                                          19   up my mail and I had been sued.          So I called
20           Q      Yes, recommend.     That's what I am                 20   her.    I had been sued by Melanie Adams. I said,
21   asking for.     You did for these persons?                          21   "What happened?"        You know, I told her that.
22           A      Yes.     Melanie's friend that she                   22   And she said, "My lawyer told me not to talk to
23   recommended to me, and asked me for her friend.                     23   you."   So that is how I find out.
24   She does lashes.       Her name is Yoli.   I recommend              24           Q      Have you talked to her at all since
25   her somebody too as well.                                           25   then?

                 Anna L. Ehlert, Court Reporting                                          Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                              Miami, Florida 305.666.5577



                                                         55                                                                    56


 1           A      She told me not to.                                   1           A      We never talked about that at all.
 2           Q      But have you tried to talk to her                     2   We talked about men.       We talked about dating.
 3   since then?                                                          3   And we talked about rodeo.          We went into all of
 4           A      No.    When she told me not to contact                4   that.
 5   her, "My lawyer told me not to communicate."                 I       5           Q      Other than Melanie seeing the house
 6   said okay.                                                           6   next door that you were working at and your
 7           Q      That was my question.                                 7   house, are there any other projects that you had
 8                  So since that conversation you                        8   worked on or participated in that Melanie saw
 9   haven't have any other conversations with                            9   and spoke to you about?
10   Melanie?                                                            10           A      I don't recall but we did talk about
11           A      No.    No.                                           11   going in business together to paint.
12           Q      Nothing by text message, nothing by                  12           Q      You had a conversation with Melanie
13   email, nothing by letter.        Right?                             13   to go into business with Melanie to do painting
14           A      Right.                                               14   for homes?
15           Q      Did you ever talk to Alex, Alejandro                 15           A      Yes.     She needed extra money and I
16   Farinas, about the fact that the cabinets fell                      16   told her, "Why don't you work with me painting"?
17   on Melanie and her daughter?                                        17           Q      Did that ever materialize?
18           A      I didn't know anything about it                      18           A      No.     She can't.    Her job was to
19   falling on her daughter.                                            19   bring the materials to the site.          And she can't.
20                  I told her, "I have been sued and                    20   She can't take that one since she was driving
21   your name is on it."        And she asked me.       I said,         21   the company car and she was not allowed to do
22   "No, I don't know anything about that."             And she         22   that.
23   asked me how.     I said, "I have no idea."                         23           Q      What do you mean "the company car"?
24           Q      Did it ever come up where you told                   24           A      She told me that.       She can't go with
25   Melanie that you were not a general contractor?                     25   the company car.

                 Anna L. Ehlert, Court Reporting                                          Anna L. Ehlert, Court Reporting
                   Miami, Florida 305.666.5577                                              Miami, Florida 305.666.5577



                                                                                                                     BATES STAMP 129 OF 137
                                                     57                                                                  58
                       Case 20-01350-RAM              Doc 27-1   Filed 04/15/21        Page 130 of 137
 1            Q      What company does she work for?                 1           A      I came to her house.      Yes, I did.
 2            A      She is a fire fighter or something              2   She interacted with my brother too as well.
 3   like that.      She can't drive the car to the site             3           Q      Was there ever any communications
 4   with the paint.        That's what she told me and              4   with Taylor about the work that was being done
 5   that was it.      I don't doubt my friends, what                5   at Melanie's house?
 6   they say.                                                       6           A      No.    I don't recall.    She liked to
 7            Q      If Melanie says that you represented            7   draw.
 8   that you were a general contractor and that you                 8           Q      So your lawyer was kind enough to
 9   were insured and that you were licensed that                    9   provide me with a couple of pages from the
10   would be incorrect.        Right?                              10   insurance policy.       Is it true you're not on an
11            A      Incorrect.                                     11   insurance policy for Green Paradise?
12            Q      If Melanie relied on those                     12           A      Say that again.
13   representations and said that you made those                   13           Q      Sure.    Green Paradise, the insurance
14   representations, that would also be incorrect.                 14   company, is it Granada Insurance Company?
15   Right?                                                         15           A      Yes.
16            A      That is correct.                               16           Q      So I have a policy here from August
17            Q      Do you know what Melanie's medical             17   2016 to August 2017?
18   condition is as you sit here today?                            18           A      Yes.
19            A      No.                                            19           Q      And I have a policy from March 2019
20            Q      Do you know of her daughter's,                 20   to March 2020.       Do you have the policy period
21   Taylor's, medical condition is as you sit here                 21   from 2017 to 2018 and 2018 to 2019?
22   today?                                                         22           A      Yes.
23            A      No.                                            23           Q      Is that something that is in your
24            Q      Did you ever have any interactions             24   possession and control that you can give to your
25   with Taylor at any point in time?                              25   attorney?

                  Anna L. Ehlert, Court Reporting                                    Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                        Miami, Florida 305.666.5577



                                                     59                                                                  60


 1            A      Yes.                                            1   2016, is it fair to say that the company was
 2            Q      I am going to ask that you do that.             2   still operating in October of 2016?
 3   Okay?                                                           3           A      No.    On the iPhone they I have all
 4            A      Okay.    2017.                                  4   the emails, and I just pick one and I just do
 5            Q      You don't have to do it now.    I am            5   it.    I didn't think about it at all.      They are
 6   just saying at some point so I can get it.           It's       6   all programmed in my Mac.      I just used whatever
 7   not a problem.                                                  7   it is they come up with.
 8                   He was also kind enough to provide              8           Q      Whatever emails that you have or
 9   me with a couple of emails.         One of them is from         9   have had in the past you don't get rid of them,
10   you, from your design, Mimi Yoko, email to                     10   you just choose whichever one you want to send
11   someone named Margaurite.        Who is that?                  11   the email from?
12            A      That is the girl who worked for                12           A      Yes, whatever one pops up, I just
13   Kitchen Plus.      She did the design.     Many people         13   send.   I didn't think about it.
14   are asking me that.                                            14           Q      What is the email of yours for Green
15            Q      I'm sorry.    I know I asked you this          15   Paradise?
16   question.                                                      16           A      I have one called Office Green
17                   When was Design by Mimi Yoko                   17   Paradise.     Oh, no.
18   dissolved?                                                     18                  I have OfficeGreenParadise
19            A      I don't remember.                              19   @gmail.com and at JohnGreenParadise, you know,
20            Q      Do you remember the year?                      20   dot com.     I think.    I don't know.    I have to
21            A      No, I don't remember.     I was going          21   look.
22   into landscaping, but the email I still have.           I      22                  Oh, shoot.   I touched something.
23   have all those emails.                                         23           Q      It's all right.   I can see and hear
24            Q      If the email was sent from your                24   you.    You're fine.
25   Design of Mimi Yoko gmail account on October 29,               25                  When Melanie was helping you with

                  Anna L. Ehlert, Court Reporting                                    Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                        Miami, Florida 305.666.5577



                                                                                                             BATES STAMP 130 OF 137
                                                        61                                                                   62
                       Case 20-01350-RAM                 Doc 27-1   Filed 04/15/21          Page 131 of 137
 1   your resume that was in 2017.         Correct?                     1   that were given to you by the subcontractors
 2            A      Yes.                                               2   that you recommended, they were via text
 3            Q      So that was before the incident                    3   message.       Right?
 4   occurred.      Correct?                                            4            A       He never texted and I think some of
 5            A      I don't know when this incident                    5   them were by email.         I don't recall.
 6   occurred.      You have to check.                                  6            Q       Were they formal, like PDF or Word
 7            Q      If cabinets fell on her on January                 7   document estimates, or was it just an email
 8   30, 2018, 2017 would certainly be before that.                     8   saying, "Hey, Mimi, this is how much it is going
 9   Right?                                                             9   to be"?
10            A      Yes.                                              10            A       I don't remember but I do remember
11                   Oh, my God.    How do I get back to               11   the Kitchen Plus they do everything by email.            I
12   this?    Let me see.                                              12   don't have a rapport like I have with Alex.
13            Q      Do you know when Alejandro Farinas                13            Q       Do you still have those emails?
14   finished installing the cabinets at Melanie's                     14            A       I think if I call them they can
15   house?                                                            15   retrieve it.
16            A      No, I don't.    I wasn't around.                  16            Q       Well, if they sent them to your
17            Q      What do you mean you weren't around?              17   email, and you still have all of your email
18            A      I was working and Melanie and                     18   addresses --
19   handled all of that.                                              19            A      Right.
20            Q      When you say you were working when                20            Q       -- do you have a way to pull those?
21   the cabinets were being installed, were you in                    21            A       I don't know.     I tried to for my
22   Miami or were you somewhere else?                                 22   lawyer but I can't seem to do it.          My computer
23            A      I was in Broward.     I work.     She             23   crashed.       I just bought a new one two or three
24   handled all of that.                                              24   years ago.       I am pretty sure we have a record of
25            Q      You mentioned that the estimates                  25   it.   Melanie should have it because I forwarded

                  Anna L. Ehlert, Court Reporting                                         Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                             Miami, Florida 305.666.5577



                                                        63                                                                   64


 1   to her.                                                            1            Q       Did you ever ask Melanie about the
 2            Q      The text messages you wouldn't have                2   surgery that she had?
 3   because that was on your old phone.        Right?                  3            A       No.    I know that she went and got
 4            A      Yes.   I can check.                                4   plastic surgery on her breasts or something but
 5            Q      Is Yoko your middle name or is that                5   no.   A couple of weeks before that, a month
 6   a nickname?                                                        6   before, that I don't recall, but I don't know
 7            A      This guy I was doing some                          7   anything about an injury, nothing, because she
 8   landscaping with, I learned from him Japanese                      8   didn't talk to me.
 9   landscaping so I was focusing on Japanese                          9            Q       Do you know how much the total cost
10   landscaping.      That's when I added Yoko in.                    10   was to complete all of the work at Melanie's
11   Japanese landscaping, Design Landscaping.                         11   house?
12            Q      When you mentioned that you spoke to              12            A       I don't know.     Like I said, I sent
13   Melanie about -- or tried to speak to her about                   13   all of these people to her.          She paid some of
14   the lawsuit and she said she couldn't speak to                    14   the guys, and I negotiated for her with them to
15   you, was that over the phone or was that in                       15   give her a good deal because she was my friend.
16   writing?                                                          16            Q       Did you ever do any work for Ralph
17            A      I texted her and I called her as                  17   II, LLC?
18   well.                                                             18            A       Ralph?    What is it again?
19            Q      The text message that you sent to                 19            Q       Ralph, Roman numeral two, LLC.
20   her, was that what you told me, you know,                         20            A       I don't remember.     I don't recall.
21   saying, "What is this about," et cetera?                          21   Ralph?       No, I don't recall.
22            A      Yes.   "I was helping you.       I didn't         22            Q       There was never any written
23   do none of that."       Something like that.      I don't         23   agreement between you and Melanie.          Correct?
24   remember what I texted.        I was upset.     So I              24            A       No.    Correct.
25   don't remember.                                                   25            Q       Have you understood all of my

                  Anna L. Ehlert, Court Reporting                                         Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                             Miami, Florida 305.666.5577



                                                                                                                   BATES STAMP 131 OF 137
                                                          65                                                                   66
                        Case 20-01350-RAM                 Doc 27-1   Filed 04/15/21        Page 132 of 137
 1   questions today?                                                    1                  MR. RODRIGUEZ:       No, but before it is
 2           A        I'm sorry.                                         2         finalized.
 3           Q        Have you understood all of my                      3                  MR. FRIEDMAN:       Anna has been writing
 4   questions today?                                                    4         down everything that we said.          She is
 5           A        I think so, yes.                                   5         going to type it up.
 6                    MR. FRIEDMAN:    Thank you.   That is              6                  If you want to read it to make sure
 7           all I have for now.       Your lawyers may have             7         she doesn't make any mistakes, she'll send
 8           some questions and I may have follow ups.                   8         you a copy.      Normally you go to her office
 9                    MR. RODRIGUEZ:     I have no questions.            9         but since it's COVID, she'll send you a
10                    MR. FRIEDMAN:    Is Haven going to ask            10         copy.     If don't want to read it then that
11           anything?                                                  11         is fine, you'll trust that she didn't make
12                    MS. DELPINO:    No, I don't have any              12         any mistakes in your testimony.
13           questions.                                                 13                  THE WITNESS:       Whatever Ricardo says.
14                    MR. FRIEDMAN:    I always order.         We       14                  MR. RODRIGUEZ:       We will waive.
15           need to know if she is going to read or                    15                  (Thereupon, the deposition was
16           waive.                                                     16         concluded at 11:25 a.m.)
17                    MR. RODRIGUEZ:     Mimi, you have the             17                      *    *     *     *   *
18           option of reading or waiving.                              18                 FURTHER DEPONENT SAITH NOT.
19                    What that means is that you can read              19
20           the transcript to see if there is any                      20
21           errors in the transcript or you can waive                  21
22           and accept it as it is.         Usually people             22
23           waive but you have the option of reading                   23
24           the transcript.                                            24
25                    THE WITNESS:    Now?                              25

                  Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                          67                                                                   68


 1                                                                       1          REPORTER'S DEPOSITION CERTIFICATE
 2                                                                       2
 3                       CERTIFICATE OF OATH                             3             I, ANNA L. EHLERT, a Professional
 4                                                                       4   Reporter, certify that I was authorized to and
 5   STATE       OF    FLORIDA )                                         5   did stenographically report the deposition of
 6   COUNTY OF MIAMI-DADE )                                              6   PHUONG MIMI NGUYEN; that a review of the
 7                                                                       7   transcript was not requested; and that the
 8                 I, the undersigned authority, certify                 8   transcript is a true and complete record of my
 9   that the witness, PHUONG MIMI NGUYEN, appeared                      9   stenographic notes.
10   before me and was duly sworn.                                      10
11                 WITNESS my hand and official seal this               11             I further certify that I am not a
12   2nd day of March, 2021.                                            12   relative, employee, attorney or counsel of any
13                                                                      13   of the parties, nor am I a relative or employee
                   ________________________________
14                          ANNA L. EHLERT                              14   of any of the parties' attorney or counsel
15                                                                      15   connected with the action, nor am I financially
                   My Commission Expires:       7/11/23
16                                                                      16   interested in the action.
17                                                                      17
18                                                                      18             Dated this 2nd day of March, 2021.
19                                                                      19
                                                                                       ________________________________
20                                                                      20                      ANNA L. EHLERT
21                                                                      21
22                                                                      22
23                                                                      23
24                                                                      24
25                                                                      25

                  Anna L. Ehlert, Court Reporting                                     Anna L. Ehlert, Court Reporting
                    Miami, Florida 305.666.5577                                         Miami, Florida 305.666.5577



                                                                                                                     BATES STAMP 132 OF 137
Case 20-01350-RAM     Doc 27-1     Filed 04/15/21   Page 133 of 137




                        Exhibit Cover Sheet




   Party
   submitting: _________________     Ex. #___


   Admitted: Yes or    No (circle one)


   Debtor:__________________________________


   Case No.:________________________________

   Adv. No.:________________________________

   Nature of Hearing/
   Docket No:_______________________________

   _________________________________________

           United States Bankruptcy Court
                Middle District of Florida


   Dated       _____________ , 20___.

   By:_____________________,     Deputy Clerk




                          APPENDIX B




                                                                      BATES STAMP 133 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 134 of 137




                                                           EXHIBIT 18




                                                                  BATES STAMP 134 OF 137
Case 20-01350-RAM     Doc 27-1     Filed 04/15/21   Page 135 of 137




                        Exhibit Cover Sheet




   Party
   submitting: _________________     Ex. #___


   Admitted: Yes or    No (circle one)


   Debtor:__________________________________


   Case No.:________________________________

   Adv. No.:________________________________

   Nature of Hearing/
   Docket No:_______________________________

   _________________________________________

           United States Bankruptcy Court
                Middle District of Florida


   Dated       _____________ , 20___.

   By:_____________________,     Deputy Clerk




                          APPENDIX B




                                                                      BATES STAMP 135 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 136 of 137




                                                           EXHIBIT 19




                                                                  BATES STAMP 136 OF 137
Case 20-01350-RAM   Doc 27-1   Filed 04/15/21   Page 137 of 137




                                                                  BATES STAMP 137 OF 137
